

Exhibit 10.1








H.B. FULLER COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN
(2005 Amendment and Restatement)
 





 
 

--------------------------------------------------------------------------------

 


H.B. FULLER COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN
(2005 Amendment and Restatement)


 
TABLE OF CONTENTS
 

       
Page
     
SECTION 1.
INTRODUCTION AND DEFINITIONS
1
           
1.1.
Introduction
       
1.1.1.
Rules That Apply To Pre-2005 Credits
     
1.1.2.
Rules That Apply To 2005 and 2006 Credits
     
1.1.3.
Rules That Apply To Post-2006 Credits
   
1.2.
Definitions
       
1.2.1.
Account or Accounts
       
(a)      Deferred Compensation Account
       
(b)      Company Stock Account
     
1.2.2.
Affiliate
     
1.2.3.
Beneficiary
     
1.2.4.
Change in Control
     
1.2.5.
Code
     
1.2.6.
Committee
     
1.2.7.
Common Stock
     
1.2.8.
Company
     
1.2.9.
Disability
     
1.2.10.
Distribution Event
     
1.2.11.
Effective Date
     
1.2.12.
Eligible Compensation
     
1.2.13.
Employers
     
1.2.14.
ERISA
     
1.2.15.
Measuring Options
     
1.2.16.
Participant
     
1.2.17.
PUP Award
     
1.2.18.
Plan
     
1.2.19.
Plan Statement
     
1.2.20.
Separation from Service
     
1.2.21.
STIP Award
     
1.2.22.
Unforeseeable Emergency
     
1.2.23.
Valuation Date
       
SECTION 2.
PARTICIPATION
6

 
 
-i-

--------------------------------------------------------------------------------

 
 
SECTION 3.
ELECTIONS
7
         
3.1.
Compensation Subject to Elective Deferral
   
3.2.
Eligible Compensation
     
3.2.1.
Timing and Contents
     
3.2.2.
Matching Credits Attributable to Deferrals
     
3.2.3.
Duration
   
3.3.
STIP/PUP Awards
     
3.3.1.
Timing and Contents
     
3.3.2.
Matching Credits Attributable to Deferrals
     
3.3.3.
Duration
   
3.4.
Discretionary Credits
   
3.5.
Irrevocability
     
3.6.
Subsequent Changes in Distribution Elections
   
3.7.
Maximum/Minimum Deferral Amounts
     
3.7.1.
Eligible Compensation
     
3.7.2.
STIP and PUP Awards
   
3.8.
Suspension of Eligibility
       
SECTION 4.
CREDITS TO ACCOUNTS
11
           
4.1.
Deferral Credits
     
4.2.
Matching Credits
   
4.3.
Discretionary Credits
       
SECTION 4.
ADJUSTMENT OF ACCOUNTS
12
         
5.1.
Establishment of Accounts
   
5.2.
Adjustments of Accounts
   
5.3.
Investment Adjustments
   
5.4.
Cash Dividends
     
5.5.
Stock Dividends
   
5.6.
Transfer Upon Change in Control
       
SECTION 6.
VESTING
13
     
SECTION 7.
DISTRIBUTIONS
14
           
7.1.
Time of Distribution
   
7.2.
Form of Distribution
   
7.3.
Installment Amounts
   
7.4.
Distributions in Cash or Stock
   
7.5.
Special Rules
       
7.5.1.
Unforeseeable Emergency
     
7.5.2.
Code §162 Delay
 

 
 
-ii-

--------------------------------------------------------------------------------

 
 

   
7.5.3.
No Parachute Payment
     
7.5.4.
Lump Sum Distribution to Pay Taxes
     
7.5.5.
Small Amount Lump Sum
   
7.6.
Designation of Beneficiaries
     
7.6.1.
Right to Designate
     
7.6.2.
Failure of Designation
     
7.6.3.
Disclaimers by Beneficiaries
     
7.6.4.
Definitions
     
7.6.5.
Special Rules
   
7.7.
No Spousal Rights
   
7.8.
Death Prior to Full Payment
   
7.9.
Facility of Payment
       
SECTION 8.
FUNDING OF PLAN
20
         
8.1.
Unfunded Obligation
   
8.2.
Corporate Obligation
       
SECTION 9.
AMENDMENT AND TERMINATION
21
           
9.1.
Amendment of Plan
   
9.2.
Termination of Plan
   
9.3.
No Oral Amendments
       
SECTION 10.
DETERMINATIONS — RULES AND REGULATIONS
22
           
10.1.
Determinations
     
10.2.
Method of Executing Instruments
   
10.3.
Claims Procedure
     
10.3.1.
Initial Claim and Decision
     
10.3.2.
Request for Review and Final Decision
   
10.4.
Rules and Regulations
     
10.4.1.
Adoption of Rules
     
10.4.2.
Specific Rules
     
10.4.3.
Limitations and Exhaustion
       
SECTION 11.
PLAN ADMINISTRATION
26
           
11.1.
Authority
       
11.1.1.
Company
     
11.1.2.
Committee
     
11.1.3.
Board of Directors
   
11.2.
Conflict of Interest
   
11.3.
ERISA Administrator
   
11.4.
Service of Process
 

 
 
-iii-

--------------------------------------------------------------------------------

 
 
SECTION 12.
CONSTRUCTION
27
           
12.1.
ERISA Status
     
12.2.
IRC Status
     
12.3.
Effect on Other Plans
   
12.4.
Disqualification
     
12.5.
Rules of Document Construction
   
12.6.
References to Laws
   
12.7.
Choice of Law
     
12.8.
Delegation
     
12.9.
Not an Employment Contract
   
12.10.
Tax Withholding
   
12.11.
Expenses
     
12.12.
Spendthrift Provision
 

     
APPENDIX A —
TRANSITIONAL RULES FOR 2005 AND 2006 CREDITS
A-1
     
APPENDIX B —
RULES FOR PRE-2005 CREDITS - (“PRIOR PLAN STATEMENT”)
B-1




 
-iv-

--------------------------------------------------------------------------------

 


H.B. FULLER COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN
(2005 Amendment and Restatement)


SECTION 1

 
INTRODUCTION AND DEFINITIONS
 
1.1. Introduction. Effective October 14, 1999, H.B. Fuller Company (“H.B.
Fuller”) and certain affiliated corporations (“Employers” or “Employer” as
applicable) established a nonqualified, unfunded deferred compensation plan (the
“Plan”) to assist in attracting key employees and encouraging their long term
commitment to the Company’s success by offering them an opportunity to defer
compensation and to share in increases in the value of H.B. Fuller. The Plan is
currently embodied in a document titled “H.B. Fuller Company Key Employee
Deferred Compensation Plan,” as amended (the “Prior Plan Statement”).
 
1.1.1. Rules That Apply To Pre-2005 Credits. Amounts credited under the Plan
which relate entirely to services performed before January 1, 2005, shall
continue to be governed by the terms of the Prior Plan Statement, attached
hereto as Appendix B, subject to the following exceptions: (i) effective with
respect to any Participant who dies on or after January 1, 2007 (regardless
whether the Participant designated a beneficiary before or after January 1,
2007), the rules in Section 8.3 of the Prior Plan Statement related to
beneficiaries shall be replaced by the rules in Section 7.6 of the Plan
Statement, and (ii) effective for any claims filed on or after January 1, 2007,
the claims procedure in Section 11.3 of the Prior Plan Statement shall be
replaced by the claims procedure in Section 10 of the Plan Statement.
 
1.1.2. Rules That Apply To 2005 and 2006 Credits. Amounts credited under the
Plan which relate all or in part to services performed on or after January 1,
2005, but before January 1, 2007, shall be governed by the terms of the Prior
Plan Statement subject to the transitional rules, attached hereto as Appendix A,
which are intended to comply with the deferred compensation provisions in
section 409A of the Code. Additionally, (i) effective with respect to any
Participant who dies on or after January 1, 2007 (regardless whether the
Participant designated a beneficiary before or after January 1, 2007), the rules
in Section 8.3 of the Prior Plan Statement related to beneficiaries shall be
replaced by the rules in Section 7.6 of the Plan Statement, and (ii) effective
for any claims filed on or after January 1, 2007, the claims procedure in
Section 11.3 of the Prior Plan Statement shall be replaced by the claims
procedure in Section 10 of the Plan Statement.
 
1.1.3. Rules That Apply To Post-2006 Credits. Amounts credited under the Plan
which relate all or in part to services performed on or after January 1, 2007,
will be governed by the terms of this Plan Statement, the terms of which are
intended to comply with the deferred compensation provisions in section 409A of
the Code.

1.2. Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:
 
 
 

--------------------------------------------------------------------------------

 
 
1.2.1. Account or Accounts— the separate bookkeeping account or accounts
representing the separate unfunded and unsecured general obligation of the
Employers established with respect to each person who becomes a Participant in
this Plan in accordance with Section 2 and to which is credited the amounts
specified Sections 4 and 5 and from which are subtracted payments made pursuant
to Section 7. The following Accounts (and such subaccounts as the Company may
determine necessary or useful to the administration of this Plan) will be
maintained under this Plan for Participants:
 

 
(a)
Deferred Compensation Account — the Account maintained for each Participant to
which is credited deferral amounts under Section 4.1 in accordance with the
Participant’s allocation election. The value of the Deferred Compensation
Account shall be measured by the Measuring Option(s) elected by the Participant
from time to time as permitted by the Company. Credits in the Deferred
Compensation Account cannot later be transferred to the Company Stock Account.
Distributions from the Deferred Compensation Account shall be made in the form
of cash.

 

 
(b)
Company Stock Account — the Account maintained for each Participant to which is
credited, (i) deferral amounts pursuant to Section 4.1 in accordance with the
Participant’s allocation election, (ii) matching amounts pursuant to
Section 4.2, and (iii) any discretionary amounts pursuant to Section 4.3. The
value of the Company Stock Account is measured by the value of H.B. Fuller
Common Stock. Except as provided in Section 5.6 following a Change in Control,
credits in the Company Stock Account cannot later be transferred to the Deferred
Compensation Account. Distributions from Company Stock Account shall be made in
the form of H.B. Fuller Common Stock.

 
1.2.2. Affiliate— a business entity which is affiliated in ownership with H.B.
Fuller that is recognized as an Affiliate by the Company for the purposes of
this Plan.
 
1.2.3. Beneficiary — a person designated by a Participant (or automatically by
operation of Section 7.6 to receive all or a part of the Participant’s Account
in the event of the Participant’s death prior to full distribution thereof. A
person so designated shall not be considered a Beneficiary until the death of
the Participant.

1.2.4. Change in Control— any of the following events:
 

 
(a)
a change in control of the Company of a nature that would be required to be
reported in accordance with Regulation 14A promulgated under the Securities
Exchange Act of 1934 (the Exchange Act”), whether or not the Company is then
subject to such reporting requirement;

 

 
(b)
a public announcement (which for purposes hereof, shall include, without
limitation, a report filed pursuant to section 13(d) of the Exchange Act) that
any individual, corporation, partnership, association, trust or other entity
becomes a beneficial owner (as defined in Rules 13(d)(3) promulgated under the
Exchange Act), directly or indirectly, of securities or the Company representing
15% or more of the Voting Power of the Company then outstanding;

 
 
-2-

--------------------------------------------------------------------------------

 
 

 
(c)
the individuals who, as of January 1, 2005, are members of the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board (provided, however, that if the
election or nomination for election by the Company’s shareholders of any new
director was approved by a vote of at least a majority of the Incumbent Board,
such a new director shall be considered to be a member of the Incumbent Board);

 

 
(d)
the approval of the shareholders of the Company of (i) any consolidation, merger
or statutory share exchange of the Company with any person in which the
surviving entity would not have as its directors at least 60% of the Incumbent
Board and as a result of which those persons who were shareholders of the
Company immediately prior to such transaction would not hold, immediately after
such transaction, at least 60% of the Voting Power of the Company then
outstanding or the combined voting power of the surviving entity’s then
outstanding voting securities; (ii) any sale, lease, exchange or other transfer
in one transaction or series of related transactions substantially all of the
assets of the Company; or (iii) the adoption of any plan or proposal for the
complete or partial liquidation or dissolution of the Company; or

 

 
(e)
a determination by a majority of the members of the Incumbent Board, in their
sole and absolute discretion, that there has been a Change in Control of the
Company.

 
1.2.5. Code— the Internal Revenue Code of 1986, as amended (including, when the
context requires, all regulations, interpretations and rulings issued
thereunder).

1.2.6. Committee— the Compensation Committee of the Board of Directors of H.B.
Fuller (or any successor committee) or such other person or persons whom the
Committee authorizes to act on its behalf to administer the Plan.
 
1.2.7. Common Stock— common stock par value $1.00 per share, of H.B. Fuller
Company as such stock may be reclassified, converted or exchanged by
reorganization, merger of otherwise.
 
1.2.8. Company — H.B. Fuller Company and any successor thereto.
 
1.2.9. Disability — a medically determinable physical or mental impairment which
(i) is expected to result in death or to last for a continuous period of at
least 12 months, (ii) renders the Participant incapable of any substantial
gainful activity, and (iii) is evidenced by a certification to this effect by a
doctor of medicine approved by the Company. Alternatively, a Participant will be
considered disabled if the Participant is, by reason of any medically
determinable physical or mental impairment which is expected to result in death
or to last for a continuous period of at least 12 months, receiving income
replacement for a period of at least 3 months under the Employer’s disability
plan. A Participant who provides proof of a determination of disability by the
Social Security Administration will be deemed disabled under this Plan.
Disability shall be construed to be consistent with the meaning of that term in
section 409A of the Code and regulations and guidance thereunder.
 
 
-3-

--------------------------------------------------------------------------------

 
 
1.2.10. Distribution Event— any of the occurrences described in Section 7.1 by
reason of which a Participant or Beneficiary may become entitled to a
distribution from this Plan.
 
1.2.11. Effective Date— January 1, 2005.
 
1.2.12. Eligible Compensation— Eligible Earnings as defined under the H.B.
Fuller Thrift Plan; provided, however, that Eligible Compensation for purpose of
this Plan shall be determined without regard to limitations imposed under
section 401(a)(17) of the Code. Notwithstanding the foregoing, Eligible
Compensation will not include any awards under the Short-Term Incentive Plan or
the Performance Unit Plan.
 
1.2.13. Employers— H.B. Fuller and each business entity affiliated with H.B.
Fuller that employs persons who are designated by the Committee for
participation in this Plan (collectively the “Employers” and separately the
“Employer”).

1.2.14. ERISA— the Employee Retirement Income Security Act of 1974, as amended
(including, when the context requires, all regulations, interpretations and
rulings issued thereunder).
 
1.2.15. Measuring Options — the investment options determined from time to time
in the sole discretion of the Committee which may be elected by the Participant
to measure the value of the Participant’s credits in the Deferred Compensation
Account.
 
1.2.16. Participant— an employee of an Employer who is designated as eligible to
participate in this Plan and becomes a Participant in this Plan in accordance
with the provisions of Section 2. An employee who has become a Participant shall
be considered to continue as a Participant in this Plan until the date of the
Participant’s death or, if earlier, the date when the Participant is no longer
employed by an Employer or an Affiliate and upon which the Participant no longer
has any Account under this Plan (that is, the Participant has received a
distribution of all of the Participant’s Account).
 
1.2.17. PUP Award— an award paid pursuant to the H.B. Fuller Company Performance
Unit Plan which is performance-based compensation as defined in section 409A of
the Code.
 
 
-4-

--------------------------------------------------------------------------------

 
 
1.2.18. Plan— the nonqualified, income deferral program maintained by H.B.
Fuller established for the benefit of Participants eligible to participate
therein, as set forth in the Plan Statement. (As used herein, “Plan” does not
refer to the documents pursuant to which this Plan is maintained. That document
is referred to herein as the “Plan Statement”). The Plan shall be referred to as
the H.B. Fuller Company Key Employee Deferred Compensation Plan.
 
1.2.19. Plan Statement— this document entitled “H.B. Fuller Company Key Employee
Deferred Compensation Plan (2005 Amendment and Restatement)” as adopted by the
Board of Directors of H.B. Fuller, as the same may be amended from time to time
thereafter.
 
1.2.20. Separation from Service— a complete severance of an employee’s
employment relationship with the Employers and all Affiliates, if any, for any
reason other than the employee’s death. A transfer from employment with an
Employer to employment with an Affiliate of an Employer shall not constitute a
Separation from Service. Separation from Service shall be construed to be
consistent with the meaning of that term in section 409A of the Code and
regulations and guidance thereunder.
 
1.2.21. STIP Award— an award paid pursuant to the H.B. Fuller Company Short-Term
Incentive Plan which is performance-based compensation as defined in
section 409A of the Code.

1.2.22. Unforeseeable Emergency— a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Unforeseeable Emergency shall be
construed to be consistent with the meaning of that term in section 409A of the
Code and regulations and guidance thereunder.
 
1.2.23. Valuation Date— the last business day of each month, and such other
dates as may be established by the Committee from time to time.
 
 
-5-

--------------------------------------------------------------------------------

 

SECTION 2

 
PARTICIPATION
 
Each employee of an Employer shall become a Participant in the Plan upon the
satisfaction of the following requirements:
 

 
(a)
Employee is determined by the Committee to be classified at the pay grade of
thirty-two (32) or higher or to be a member of a select group of management or
highly compensated employees (as that term is used in ERISA); and

 

 
(b)
Employee is affirmatively selected by the Committee for participation in the
Plan.

 
A Participant may defer compensation only as permitted under the timing rules in
Section 3.
 
 
-6-

--------------------------------------------------------------------------------

 

SECTION 3

 
ELECTIONS
 
3.1. Compensation Subject to Elective Deferral. A Participant may elect to defer
all or a portion of the following compensation:
 

 
(a)
Eligible Compensation;

 

 
(b)
STIP Awards; and

 

 
(c)
PUP Awards;

 
provided, however, that deferrals of any STIP and PUP Awards shall be permitted
only if the Participant was a employed by an Employer and covered under the STIP
or PUP, as applicable, on the first day of the performance period upon which the
Award is based.
 
3.2. Eligible Compensation.
 
3.2.1. Timing and Contents. A Participant’s election to defer Eligible
Compensation shall be made at the time and in the form and manner prescribed by
the Company. A Participant’s deferral election shall apply only to Eligible
Compensation for services performed during the calendar year beginning after the
election is filed. The deferral election may also apply to Eligible Compensation
included in the first paycheck of a calendar year for services performed in the
prior year. Such election shall specify:
 

 
(a)
the amount of the Participant’s Eligible Compensation to be deferred,

 

 
(b)
the portions of such deferrals to be allocated to the Deferred Compensation
Account and to the Company Stock Account,

 

 
(c)
the Measuring Option(s) to be used to measure increase (or decreases) in the
value of such deferrals allocated to Deferred Compensation Account,

 

 
(d)
the form of distribution for such deferrals, and

 

 
(e)
a specified date of distribution, if any, under Section 7.1(e) for such
deferrals.

 
3.2.2. Matching Credits Attributable to Deferrals. A Participant’s election of
form of distribution and specified date for distribution, if any, with respect
to deferrals of Eligible Compensation for a calendar year shall also apply to
matching credits under Section 4.2 attributable to such deferrals.
 
 
-7-

--------------------------------------------------------------------------------

 

3.2.3. Duration. A Participant’s election to defer Eligible Compensation shall
expire on the last day of the calendar year to which it relates and new
elections must be made with respect to subsequent calendar years.
 
3.3. STIP/PUP Awards.
 
3.3.1. Timing and Contents. A Participant’s election to defer any STIP and PUP
Awards shall be made at the time and in the form and manner prescribed by the
Plan Administrator. Such election shall be filed with the Company at least six
(6) months before the end of the performance period upon which the Award is
based and shall specify:
 

 
(a)
the amount of the Award to be deferred,

 

 
(b)
the portions of such deferrals to be allocated to the Deferred Compensation
Account and to the Company Stock Account,

 

 
(c)
the Measuring Option(s) to be used to measure increases (or decreases) in value
of such deferrals allocated to Deferred Compensation Account,

 

 
(d)
the form of distribution for such deferrals, and

 

 
(e)
a specified date for distribution, if any, under Section 7.1(e) for such
deferrals;

 
provided, however, that if the Participant has previously filed an election to
defer Eligible Compensation during the calendar year in which an election under
this Section 3.3.1 is filed, the Participant’s election of (i) allocation
between Deferred Compensation Account and Company Stock Account, (ii) form of
distribution, and (iii) specified date of distribution, if any, with respect to
such Eligible Compensation shall also apply to the allocation and distribution
of deferrals of the STIP/PUP Awards.
 
3.3.2. Matching Credits Attributable to Deferrals. A Participant’s election of
form of distribution and specified date for distribution, if any, with respect
to deferrals of STIP and PUP Awards for a performance period shall also apply to
matching credits under Section 4.2 attributable to such deferrals.
 
3.3.3. Duration. A Participant’s election to defer STIP and PUP Awards shall
apply only to the Award for the performance period specified on the election
forms and new elections must be made with respect to subsequent performance
periods.
 
3.4. Discretionary Credits. The Participant’s election of form of distribution
and specified date, if any, with respect to Eligible Compensation during the
calendar year shall apply to any discretionary credits made during such calendar
year. If the Participant has not elected to defer Eligible Compensation during
the calendar year in which discretionary credits are made, the Participant shall
be deemed to have elected to receive distribution of such amounts in the form of
a lump sum and not to have elected a specified date for distribution under
Section 7.1(e).
 
 
-8-

--------------------------------------------------------------------------------

 

3.5. Irrevocability. An election to defer Eligible Compensation or any STIP/PUP
Awards that is accepted by the Committee shall be irrevocable for the calendar
year or performance period (as applicable) to which it applies; provided,
however, that if the Participant receives a distribution from the Plan on
account of a Disability or Unforeseeable Emergency during period when the
election is in effect, the Participant’s deferral elections shall be cancelled,
and further deferrals shall not be made during that period.
 
3.6. Subsequent Changes in Distribution Elections. A Participant shall be
permitted to change a prior election of the form of distribution or the
specified date of distribution if such election change is made in the form and
manner prescribed by the Company and only if the following conditions are
satisfied:
 

 
(a)
the election change shall not take effect until the date that is twelve (12)
months after the date on which the Participant submits the election change;

 

 
(b)
if the Participant changes the form of distribution, any distribution that
occurs on account of Distribution Events in Section 7.1(a), (d) or (e) (i.e.,
age 65, Separation from Service, or specified date), distribution shall be
delayed until the date that is five (5) years after the date the distribution
would otherwise have been made; and

 

 
(c)
if the Participant changes a specified date of distribution under
Section 7.1(e), the election change (i) must be submitted at least 12 months
before the date previously specified by the Participant, and (ii) the new
specified date shall be at least five (5) years after the date previously
specified.

 
3.7. Maximum/Minimum Deferral Amounts.
 
3.7.1. Eligible Compensation. A Participant shall be permitted to elect to defer
up to eighty percent (80%) of Eligible Compensation in one percent (1%)
increments. In special circumstances a greater percentage may be determined by
the Committee based on whether the compensation otherwise paid to the
Participant would be fully deductible for federal or state income tax purposes
under Code section 162(m).
 
3.7.2. STIP and PUP Awards. A Participant shall be permitted to elect to defer
up to one hundred percent (100%) of any STIP and PUP Awards in one percent (1%)
increments. A Participant election shall be automatically reduced to the extent
necessary to allow for full payment of all FICA, federal, state and/or local
income taxes.
 
 
-9-

--------------------------------------------------------------------------------

 
 
3.8. Suspension of Eligibility. If the Committee determines that a Participant
ceases to be a member of a select group of management or highly compensated
employees (as that term is used in ERISA), the Participant’s deferral election
will terminate and no additional amounts will be credited to the Participant’s
Accounts until such time as the individual is again determined to be eligible to
participate in the Plan by the Committee and makes a new election under
Section 3. However, the Accounts of such Participant shall continue to be
adjusted pursuant to Section 5 until distributed according to prior elections.
 


 
-10-

--------------------------------------------------------------------------------

 

SECTION 4

 
CREDITS TO ACCOUNTS
 
4.1. Deferral Credits. On the date on which the compensation would otherwise
have been paid to the Participant (or as soon as administratively practicable
thereafter), the Company shall credit the Participant’s Deferred Compensation
Account or Company Stock Account, according to the Participant’s allocation
election, the amount the Participant elected to defer under Section 3. The
amount that is allocated and credited to the Deferred Compensation Account shall
be stated as a dollar amount. The amount that is allocated and credited to the
Company Stock Account shall be stated as the number of units (including
fractions thereof) of Common Stock that could have been purchased with such
deferrals as of the close of business on the date such amounts would otherwise
have been paid to the Participant.
 
4.2. Matching Credits. At the same time as the Participant’s Company Stock
Account is credited based on elective deferrals, the Company shall credit the
Participant’s Company Stock Account with an additional number of units
(including fractions thereof) of Common Stock that are equal to ten percent
(10%) of the number of units (including fractions thereof) of Common Stock that
were credited to the Participant’s Company Stock Account based on such elective
deferrals. Any credits to this Plan based on limits on contributions under the
Company’s 401(k) plan shall be discontinued effective December 31, 2006.
 
4.3. Discretionary Credits. From time to time, the Company, in its sole
discretion, may credit the Participant’s Company Stock Account with the number
of units of Common Stock as the Compensation Committee may determine in its sole
discretion.
 
 
-11-

--------------------------------------------------------------------------------

 

SECTION 5

 
ADJUSTMENT OF ACCOUNTS
 
5.1. Establishment of Accounts. There shall be established for each Participant
unfunded, bookkeeping Accounts which shall be hypothetical in nature. Neither
the Plan nor any of the Accounts shall hold or be required to hold any actual
funds or assets.
 
5.2. Adjustments of Accounts. From time to time, but not less frequently than
each Valuation Date, the value of each Account or portion of an Account shall be
increased (or decreased) for distributions, credits (including any earnings,
gains or losses thereon) and any expenses charged to the Account.
 
5.3. Investment Adjustments. The Committee shall have the sole discretion to
designate from time to time the Measuring Options in which the Deferred
Compensation Accounts may be deemed invested. The Committee shall, in its sole
discretion, adopt rules specifying (i) the circumstances under which a
particular Measuring Option may be elected (or automatically utilized), (ii) the
minimum or maximum percentages which may be allocated to the Measuring Option,
(iii) the procedures (if any) for Participants making or changing elections of
Measuring Options (including when such elections and election changes shall be
implemented after the election is accepted by the Committee), (iv) the extent
(if any) to which beneficiaries of deceased Participants may change Measuring
Options, and (v) the effect of a Participant’s or beneficiary’s failure to make
an effective election with respect to a Measuring Option. Notwithstanding the
foregoing, subsequent to a Change in Control, the Committee shall maintain the
availability of those Measuring Options in place at the time of the Change in
Control (or substantially equivalent Measuring Options).
 
5.4. Cash Dividends. On each Common Stock dividend payment date, the
Participant’s Company Stock Account shall be credited with the number of units
(including fractions thereof) equal to the number of shares of Common Stock that
could have been purchased with the amount the dividends paid by the Company on
shares of Common Stock equal to the number of units credited to the
Participant’s Company Stock Account as of the record date of such dividend.
 
5.5. Stock Dividends. The number of units credited to a Participant’s Company
Stock Account shall be adjusted to reflect any change in the outstanding Common
Stock by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination or exchange of share or similar corporate change.
 
5.6. Transfer Upon Change in Control. Effective as of the close of business on
the date of a Change in Control, each Participant’s Deferred Compensation
Account shall be credited with an amount stated in dollars equal to the value of
such Participant’s Company Stock Account based upon the fair market value of
Common Stock at the close of business on such date, and the Participant’s
Company Stock Account shall be closed, and the Participant shall have no further
interest in the Company Stock Account.
 
 
-12-

--------------------------------------------------------------------------------

 

SECTION 6

 
VESTING
 
The Account of each Participant shall be fully (100%) vested and nonforfeitable
at all times. Notwithstanding the foregoing, if the Company determines in its
discretion that a Participant has improperly received a credit under this Plan
for any reason (including, but not limited to, an erroneous calculation or other
mistake of fact, or on account of a restatement of earnings), the Account shall
be reduced by the amount of the improper credit.
 


 
-13-

--------------------------------------------------------------------------------

 

SECTION 7

 
DISTRIBUTIONS
 
7.1. Time of Distribution. The value of the Participant’s Accounts shall be
determined as of the last business day of the month in which the first of the
following Distribution Events occurs and distribution to the Participant (or
Beneficiary, if applicable) shall be made or commenced within sixty (60) days
thereafter :
 

 
(a)
Participant’s sixty-fifth (65th) birthday;

 

 
(b)
Participant Disability;

 

 
(c)
Participant’s death;

 

 
(d)
Participant’s Separation from Service; or

 

 
(e)
Such other date, if any, elected and specified by the Participant in accordance
with Section 3;

 
provided, however, if the Distribution Event is the Participant’s Separation
from Service under (d) above, determination of the value of the Participant’s
Account shall be delayed until the date that is six (6) months following the
Participant’s Separation from Service and distribution shall be made or
commenced on the first payroll date of the Company thereafter.
 
If a Participant who receives a distribution on account of reaching age
sixty-five (65) (i.e., under (a) above) continues employment with the Employer
after age sixty-five (65), any subsequent distribution to such Participant shall
be determined under this Plan without further regard to (a) above.
 
Distribution under (e) above shall apply only to the portion of the
Participant’s Account, if any, with respect to which the Participant elected the
specified distribution date.
 
Notwithstanding the foregoing, the time of any distribution shall be delayed in
accordance with the rules in Section 3.6 related to subsequent changes in
distribution elections.
 
7.2. Form of Distribution. Distribution shall be made to the Participant (or
Beneficiary, if applicable) in whichever of the following forms as the
Participant shall have elected in accordance with Section 3 with respect to the
Account:
 

 
(a)
Lump sum; or

 

 
(b)
Annual installments over a specified number of years not to exceed eleven (11)
years.

 
 
-14-

--------------------------------------------------------------------------------

 

7.3. Installment Amounts. The amount of the annual installments shall be
determined by dividing the value of the Account as of the last business day of
the month following the Distribution Event and as of each anniversary of such
day by the number of remaining installment payments to be made (including the
payment being determined). If distribution is delayed under Section 7.1 until
the date that is six (6) months after Separation from Service, the subsequent
installments shall be determined as of each anniversary of such date.
 
7.4. Distributions in Cash or Stock. Distributions from the Participant’s
Company Stock Account shall be paid in shares of Common Stock (with any
fractional unit being rounded to the next highest whole unit). Distributions
from the Participant’s Deferred Compensation Account shall be paid in cash.
 
7.5. Special Rules.
 
7.5.1. Unforeseeable Emergency. A Participant who has not incurred a
Distribution Event but who has incurred an Unforeseeable Emergency may request a
withdrawal from such Participant’s Account. In the event that the Company, upon
written petition of the Participant, determines in his or her sole discretion
that the Participant has suffered an Unforeseeable Emergency, the Company shall
distribute to the Participant as soon as reasonably practicable following such
determination, an amount (not in excess of the value of the Participant’s
Account) necessary to satisfy the emergency. Distribution shall be taken
pro-rata from the Participant’s Deferred Compensation Account and Company Stock
Account starting with the most recent credits to the Accounts. Immediately upon
the distribution, such Participant’s deferral elections shall be cancelled, and
further deferrals shall not be made in accordance with Section 3.5 during that
period.
 
7.5.2. Code §162 Delay. Notwithstanding anything to the contrary in this
Section 7, distribution shall be delayed when the Employer reasonably
anticipates that the Employer’s federal income tax deduction with respect to
such distribution otherwise would be limited or eliminated by application of
section 162(m) of the Code. The distribution shall thereafter be made at the
earliest date at which the Employer reasonably anticipates that the deduction
with respect to such distribution will not be limited or eliminated by
application of section 162(m) of the Code.
 
7.5.3. No Parachute Payment. If the Committee determines in its reasonable
discretion following consultation with appropriate tax and/or legal advisors
that distribution on account of the Distribution Event in Section 7.1(d) or (e)
would likely constitute a parachute payment for purposes of section 280G of the
Code, distribution on account of such Distribution Event shall not occur, and
distribution shall occur, thereafter, only on account of the earliest of the
Distribution Events in Section 7.1(a), (b) or (c); provided, however, that if
the Participant is age 65 or more when such determination is made, age 72 shall
be substituted for age 65 under Section 7.1(a). If a Distribution Event in
Section 7.1(d) or (e) occurs subsequent to a Change in Control, the Committee
shall, at the Company’s expense, promptly request a written opinion of the
“independent auditor” with respect to the applicability of such section 280G and
such written opinion shall determine if a distribution would likely constitute a
parachute payment. As used in this Section 7.4.3, the term “independent auditor”
means the firm of certified public accountants which at the time of the Change
in Control had been most recently engaged by the Company or such other
comparable and nationally recognized firm of certified public accountants as may
be selected by the Committee in its reasonable discretion.
 
 
-15-

--------------------------------------------------------------------------------

 

7.5.4. Lump Sum Distribution to Pay Taxes. Notwithstanding anything to the
contrary in this Section 7, a lump sum shall be distributed to the Participant
(i) to pay any employment taxes under FICA that may become due on compensation
deferred under this Plan, (ii) to pay any income tax withholding related to the
distribution of amounts to pay such FICA taxes, and (iii) to pay any amounts
required to be included in the Participant’s income due to failure to comply
with the requirements in section 409A of the Code.
 
7.5.5. Small Amount Lump Sum. Notwithstanding anything to the contrary in this
Section 7, at the time of distribution, if the value of the Participant’s
Accounts is $25,000 or less, the portion of the Participant’s Accounts
attributable to credits on and after January 1, 2007, shall be distributed in a
single lump sum regardless of the Participant’s elections with respect to such
amounts.
 
7.6. Designation of Beneficiaries.
 
7.6.1. Right to Designate. Each Participant may designate, upon form to be
furnished by and filed with the Company, one or more primary Beneficiaries or
alternative Beneficiaries to receive all or a specified part of such
Participant’s Account in the event of such Participant’s death. The Participant
may chance or revoke any such designation from time to time without notice to or
consent from any spouse, Beneficiary or any other person. No such designation,
change or revocation shall be effective unless executed by the Participant and
received by the Company during the Participant’s lifetime. The Company may
establish rules for the use of electronic signatures.
 
7.6.2. Failure of Designation. If a Participant:
 

 
(a)
fails to designate a Beneficiary,

 

 
(b)
designates a Beneficiary and thereafter revokes such designation without naming
another Beneficiary, or

 

 
(c)
designates one or more Beneficiaries and all such Beneficiaries so designated
fail to survive the Participant,

 
such Participant’s Account, or the part thereof as to which such Participant’s
designation fails, as the case may be, shall be payable to the first class of
the following classes of automatic Beneficiaries with a member surviving the
Participant and (except in the case of surviving issue) in equal shares if there
is more than one member in such class surviving the Participant:
 
 
-16-

--------------------------------------------------------------------------------

 

Participant’s surviving spouse
Participant’s surviving issue per stirpes and not per capita
Participant’s surviving parents
Participant’s surviving brothers and sisters
Representative of Participant’s estate.


7.6.3. Disclaimers by Beneficiaries. A Beneficiary entitled to a payment of all
or a portion of a deceased Participant’s Account may disclaim an interest
therein subject to the following requirements. To be eligible to disclaim, a
Beneficiary must be a natural person, must not have received a payment of all or
any portion of the Account at the time such disclaimer is executed and
delivered, and must have attained at least age twenty-one (21) years as of the
date of the Participant’s death. Any disclaimer must be in writing and must be
executed personally by the Beneficiary before a notary public. A disclaimer
shall state that the Beneficiary’s entire interest in the unpaid Account is
disclaimed or shall specify what portion thereof is disclaimed. To be effective,
an original executed copy of the disclaimer must be both executed and actually
delivered to the Company after the date of the Participant’s death but not later
than nine (9) months after the date of the Participant’s death. A disclaimer
shall be irrevocable when delivered to the Company. A disclaimer shall be
considered to be delivered to the Company only when actually received by the
Company. The Company shall be the sole judge of the content, interpretation and
validity of a purported disclaimer. Upon the filing of a valid disclaimer, the
Beneficiary shall be considered not to have survived the Participant as to the
interest disclaimed.  A disclaimer by a Beneficiary shall not be considered to
be a transfer of an interest in violation of the provisions of Section 12.12 and
shall not be considered to be an assignment or alienation of benefits in
violation of federal law prohibiting the assignment or alienation of benefits
under this Plan. No other form of attempted disclaimer shall be recognized by
the Company.
 
7.6.4. Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, the following definitions and rules shall be applied.
 

 
(a)
“Issue” means all persons who are lineal descendants of the person whose issue
are referred to, subject to the following:

 

 
(i)
a legally adopted child and the adopted child’s lineal descendants always shall
be lineal descendants of each adoptive parent (and of each adoptive parent’s
lineal ancestors);

 

 
(ii)
a legally adopted child and the adopted child’s lineal descendants never shall
be lineal descendants of any former parent whose parental rights were terminated
by the adoption (or of that former parent’s lineal ancestors); except that if,
after a child’s parent has died, the child is legally adopted by a stepparent
who is the spouse of the child’s surviving parent, the child and the child’s
lineal descendants shall remain lineal descendants of the deceased parent (and
the deceased parent’s lineal ancestors);

 
 
-17-

--------------------------------------------------------------------------------

 


 
(iii)
if the person (or a lineal descendant of the person) whose issue are referred to
is the parent of a child (or is treated as such under applicable law) but never
received the child into that parent’s home and never openly held out the child
as that parent’s child (unless doing so was precluded solely by death), then
neither the child nor the child’s lineal descendants shall be issue of the
person.

 

 
(b)
“Child” means an issue of the first generation;

 

 
(c)
“Per stirpes” means in equal shares among living children of the person whose
issue are referred to and the issue (taken collectively) of each deceased child
of such person, with such issue taking by right of representation of such
deceased child; and

 

 
(d)
“Survive” and “surviving” mean living after the death of the Participant.

 
7.6.5. Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:
 

 
(a)
If there is not sufficient evidence that a Beneficiary was living at the time of
the death of the Participant, it shall be deemed that the Beneficiary was not
living at the time of the death of the Participant.

 

 
(b)
The automatic Beneficiaries specified in Section 7.5.2 and the Beneficiaries
designated by the Participant shall become fixed at the time of the
Participant’s death so that, if a Beneficiary survives the Participant but dies
before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

 

 
(c)
If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form that is both executed by
the Participant and received by the Company (i) after the date of the legal
termination of the marriage between the Participant and such former spouse and
(ii) during the Participant’s lifetime.

 

 
(d)
Any designation of a nonspouse Beneficiary by name that is accompanied by a
description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

 
 
-18-

--------------------------------------------------------------------------------

 
 

 
(e)
Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

 

 
(f)
The Company shall be the sole judge of the content, interpretation and validity
of a purported Beneficiary designation.

 
7.7. No Spousal Rights. No spouse, former spouse, Beneficiary or other person
shall have any rights or interest in the benefits credited under this Plan
including, but not limited to, the right to be the sole Beneficiary or to
consent to the designation of Beneficiaries (or the changing of designated
Beneficiaries) by the Participant.
 
7.8. Death Prior to Full Payment. If a Participant who is receiving installment
payments dies before installments are completed, the remaining installments
shall be made to the Beneficiary on the same dates payments would otherwise have
been made to the Participant. If, at the death of the Participant, any payment
to the Participant was due or otherwise pending but not actually paid, the
amount of such payment shall be paid to the Beneficiary (and shall not be paid
to the Participant’s estate).
 
7.9. Facility of Payment. In case of the legal disability, including minority,
of an individual entitled to receive any payment under this Plan, payment shall
be made, if the Committee shall be advised of the existence of such condition:
 

 
(a)
to the duly appointed guardian, conservator or other legal representative of
such individual, or

 

 
(b)
to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant or Beneficiary, provided such person or
institution has satisfied the Committee that the payment will be used for the
best interest and assist in the care of such individual, and provided further,
that no prior claim for said payment has been made by a duly appointed guardian,
conservator or other legal representative of such individual.

 
Any payment made in accordance with the foregoing provisions of this section
shall constitute a complete discharge of any liability or obligation of Plan and
the Company therefore.
 


 
-19-

--------------------------------------------------------------------------------

 

SECTION 8

 
FUNDING OF PLAN
 
8.1. Unfunded Obligation. The obligation of the Employers to make payments under
this Plan constitutes only the unsecured (but legally enforceable) promise of
the Employers to make such payments. No Participant or Beneficiary shall have
any lien, prior claim or other security interest in any property of the
Employers. The Employers may, but shall have no obligation to, establish or
maintain any fund, trust or account (other than a bookkeeping account or
reserve) for the purpose of funding or paying the benefits promised under this
Plan. If such a fund, trust or account is established, the property therein
shall remain the sole and exclusive property of the Employer that established
it. The Employers shall be obligated to pay the benefits of this Plan out of
their general assets. If, as of the close of business on the date of a Change in
Control, the aggregate value of the Participant Accounts exceeds the value of
the assets held in a trust that has been established by an Employer, then within
thirty (30) days of such Change in Control, such Employer that has established
such a trust shall contribute to such trust assets having a value at least equal
to the amount of such excess.
 
8.2. Corporate Obligation. Neither Company, the Board of Directors of the
Company, the Chief Executive Officer, the Committee, the Employers nor any of
their directors, officers, agents or employees in any way secure or guarantee
the payment of any benefit or amount which may become due and payable hereunder
to or with respect to any Participant. Each person entitled or claiming to be
entitled at any time to any benefit hereunder shall look solely to the assets of
the Employers for such payments as unsecured general creditors. If, or to the
extent that, Accounts have been paid to or with respect to a present or former
Participant and that payment purports to be the payment of a benefit hereunder,
such former Participant or other person or persons, as the case may be, shall
have no further right or interest in the other assets of the Employers in
connection with this Plan. No person shall be under any liability or
responsibility for failure to effect any of the objectives or purposes of this
Plan by reason of the insolvency of the Employers.
 


 
-20-

--------------------------------------------------------------------------------

 

SECTION 9

 
AMENDMENT AND TERMINATION
 
9.1. Amendment of Plan. The Company reserves the power to alter, amend or wholly
revise the Plan at any time and from time to time by action of the Board of
Directors, and the interest of each Participant is subject to the powers so
reserved; provided, however, that no amendment made subsequent to a Change in
Control shall be effective to the extent that it would have a materially adverse
impact on a Participant’s reasonably expected economic benefit attributable to
compensation deferred by the Participant prior to the Change in Control. An
amendment shall be authorized by the Board of Directors and shall be stated in
an instrument in writing signed in the name of the Company by a person or
persons authorized by the Board of Directors. After the instrument has been so
executed, the Plan shall be deemed to have been amended in the manner therein
set forth. No amendment to the Plan may alter, impair or reduce the benefits
credited to any Accounts prior to the effective date of such amendment without
the written consent of any affected Participant.
 
9.2. Termination of Plan. The Company may terminate the Plan at any time by
action of the Board of Directors. If there is a termination of the Plan with
respect to all Participants, the Company shall have the right, in its sole
discretion, and notwithstanding any elections made by the Participant, to amend
the Plan to provide for the distribution of all Accounts in a lump sum following
such Plan termination to the extent permissible under Section 409A of the Code
and related Treasury regulations and guidance.
 
9.3. No Oral Amendments. No modification of the terms of the Plan Statement or
termination of this Plan shall be effective unless it is approved by action of
the Board of Directors. No oral representation concerning the interpretation or
effect of the Plan Statement shall be effective to amend the Plan Statement.
 


 
-21-

--------------------------------------------------------------------------------

 

SECTION 10

 
DETERMINATIONS — RULES AND REGULATIONS
 
10.1. Determinations. The Committee shall make such determinations as may be
required from time to time in the administration of this Plan. The Committee
shall have the discretionary authority and responsibility to interpret and
construe the Plan Statement and all relevant documents and information, and to
determine all factual and legal questions under this Plan, including but not
limited to the entitlement of Participants and Beneficiaries, and the amounts of
their respective interests.
 
10.2. Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by Company or any other person
pursuant to any provision of the Plan Statement may be signed in the name of
Company by any officer or other person who has been authorized to make such
certification or to give such notices or consents.
 
10.3. Claims Procedure. The claim and review procedures set forth in this
Section shall be the mandatory claim and review procedures for the resolution of
disputes and disposition of claims filed under the Plan. An application for a
distribution shall be considered as a claim for the purposes of this Section.
 
10.3.1. Initial Claim and Decision. An individual may, subject to any applicable
deadline, file with the Committee a written claim for benefits under the Plan in
a form and manner prescribed by the Committee. If the claim is denied in whole
or in part, the Committee shall notify the claimant of the adverse benefit
determination within 90 days after receipt of the claim. The 90 day period for
making the claim determination may be extended for 90 days if the Committee
determines that special circumstances require an extension of time for
determination of the claim, provided that the Committee notifies the claimant,
prior to the expiration of the initial 90 day period, of the special
circumstances requiring an extension and the date by which a claim determination
is expected to be made. The notice of adverse determination shall provide:
(i) the specific reasons for the adverse determination; (ii) references to the
specific provisions of the Plan Statement (or other applicable Plan document) on
which the adverse determination is based; (iii) a description of any additional
material or information necessary to perfect the claim and an explanation of why
such material or information is necessary; and (iv) a description of the claim
and review procedures, including the time limits applicable to such procedure,
and (v) a statement of the claimant’s right to bring a civil action under ERISA
section 502(a) following an adverse determination on review.
 
10.3.2. Request for Review and Final Decision. Within 60 days after receipt of
an initial adverse benefit determination notice, the claimant may file with the
Committee a written request for a review of the adverse determination and may,
in connection therewith submit written comments, documents, records and other
information relating to the claim benefits. Any request for review of the
initial adverse determination not filed within 60 days after receipt of the
initial adverse determination notice shall be untimely. If the claim, upon
review, is denied in whole or in part, the Committee shall notify the claimant
within 60 days after receipt of the request for a review. Such 60-day period may
be extended for 60 days if the Committee determines that special circumstances
require an extension and notifies the claimant what special circumstances
require the extension and the date by which the decision is expected. If the
extension is due to the claimant’s failure to submit information necessary to
decide the claim, the claimant shall have 60 days to provide the necessary
information and the period for making the decision shall be tolled from the date
on which the extension notice is sent until the date the claimant responds to
the information request or, if earlier, the expiration of 60 days. The
Committee’s review of a denied claim shall take into account all documents and
other information submitted by the claimant, whether or not the information was
submitted before the claim was initially decided. The notice of denial upon
review shall set forth in a manner calculated to be understood by the claimant:
(i) the specific reasons for the denial; (ii) references to the specific
provisions of the Plan document on which the denial is based; (iii) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all documents, records, and other information
relevant to the claim; and (iv) a statement of the claimant’s right to bring a
civil action under ERISA section 502(a).
 
 
-22-

--------------------------------------------------------------------------------

 

10.4. Rules and Regulations.
 
10.4.1. Adoption of Rules. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Company.
 
10.4.2. Specific Rules.
 

 
(a)
Any decision or determination to be made by the Company shall be made by the
Committee unless delegated as provided for in the Plan, in which case references
in this Section 10 to the Committee shall be treated as references to the
Committee’s delegate. No inquiry or question shall be deemed to be a claim or a
request for a review of a denied claim unless made in accordance with the
established claim procedures. The Committee may require that any claim for
benefits and any request for a review of a denied claim be filed on forms to be
furnished by the Company upon request.

 

 
(b)
Claimants may be represented by a lawyer or other representative at their own
expense, but Committee reserves the right to require the claimant to furnish
written authorization and establish reasonable procedures for determining
whether an individual has been authorized to act on behalf of a claimant. A
claimant’s representative shall be entitled to copies of all notices given to
the claimant.

 

 
(c)
The decision on a claim and on a request for a review of a denied claim may be
provided to the claimant in electronic form instead of in writing at the
discretion of the Company.


 
(d)
The time period within which a benefit determination will be made shall begin to
run at the time a claim or request for review is filed in accordance with the
claims procedures, without regard to whether all the information necessary to
make a benefit determination accompanies the filing.

 
 
-23-

--------------------------------------------------------------------------------

 
 

 
(e)
The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.

 

 
(f)
For the purpose of this Section, a document, record, or other information shall
be considered “relevant” as defined in Labor Reg. §2560.503-1(m)(8).

 

 
(g)
The Committee may, in its discretion, rely on any applicable statute of
limitation or deadline as a basis for denial of any claim.

 
10.4.3. Limitations and Exhaustion.
 

 
(a)
No claim shall be considered under these administrative procedures unless it is
filed with the Company within one (1) year after the Participant knew (or
reasonably should have known) of the general nature of the dispute giving rise
to the claim. Every untimely claim shall be denied by the Company without regard
to the merits of the claim. No suit may be brought by or on behalf of any
Participant or Beneficiary on any matter pertaining to this Plan unless the
action is commenced in the proper forum before the earlier of: (i) three (3)
years after the Participant knew (or reasonably should have known) of the
general nature of the dispute giving rise to the action, or (ii) sixty (60) days
after the Participant has exhausted these administrative procedures.

 

 
(b)
These administrative procedures are the exclusive means for resolving any
dispute arising under this Plan. No Participant or Beneficiary shall be
permitted to litigate any such matter unless a timely claim has been filed under
these administrative procedures and these administrative procedures have been
exhausted, and determinations under these administrative procedures (including
determinations as to whether the claim was timely filed) shall be afforded the
maximum deference permitted by law.

 

 
(c)
For the purpose of applying the deadlines to file a claim or a legal action,
knowledge of all facts that a Participant knew or reasonably should have known
shall be imputed to every claimant who is or claims to be a Beneficiary of the
Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.

 
 
-24-

--------------------------------------------------------------------------------

 

SECTION 11

 
PLAN ADMINISTRATION
 
11.1. Authority.
 
11.1.1. Company. Functions generally assigned to the Company shall be discharged
by the Committee, except where delegated and allocated as provided herein.
 
11.1.2. Committee. Except as hereinafter provided, the Committee may delegate or
redelegate and allocate and reallocate to one or more persons or to a committee
of persons jointly or severally, and whether or not such persons are directors,
officers or employees, such functions assigned to the Committee or to the
Company generally hereunder, as the Committee may from time to time deem
advisable.
 
11.1.3. Board of Directors. Notwithstanding the foregoing, the Board of
Directors of the Company shall have the exclusive authority (which may not be
delegated except to the Committee) to amend the Plan Statement and to terminate
this Plan.
 
11.2. Conflict of Interest. If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in this Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant’s individual interest hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
interests of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant’s individual capacity in
connection with any such matter.
 
11.3. ERISA Administrator. The Company shall be the administrator of this Plan
for purposes of section 3(16)(A) of ERISA.
 
11.4. Service of Process. The Secretary of the Company is designated as the
appropriate and exclusive agent for the receipt of service of process directed
to this Plan in any legal proceeding, including arbitration, involving this
Plan.
 


 
-25-

--------------------------------------------------------------------------------

 

SECTION 12

 
CONSTRUCTION
 
12.1. ERISA Status. This Plan is adopted with the understanding that it is an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees as
provided in section 201(2), section 301(3) and section 401(a)(1) of ERISA. Each
provision shall be interpreted and administered accordingly.
 
12.2. IRC Status. This Plan is intended to be a nonqualified deferred
compensation arrangement. The rules of section 401(a) et. seq. of the Code shall
not apply to this Plan. The rules of section 3121(v) and section 3306(r)(2) of
the Code shall apply to this Plan. The rules of section 409A of the Code shall
apply to this Plan to the extent applicable and this Plan Statement shall be
construed and administered accordingly. The Company has affirmatively determined
that all amounts deferred under the Plan that were earned and vested before
January 1, 2005 (i.e., amounts specified in Section 1.1.1), shall not be subject
to 409A of the Code and this Plan Statement shall be construed accordingly.
Notwithstanding the foregoing, neither the Company nor any of its officers,
directors, agents or affiliates shall be obligated, directly or indirectly, to
any Participant or any other person for any taxes, penalties, interest or like
amounts that may be imposed on the Participant or other person on account of any
amounts under this Plan or on account of any failure to comply with any Code
section.
 
12.3. Effect on Other Plans. This Plan shall not alter, enlarge or diminish any
person’s employment rights or obligations or rights or obligations under any
other qualified or nonqualified plan. It is specifically contemplated that this
Plan will, from time to time, be amended and possibly terminated.
 
12.4. Disqualification. Notwithstanding any other provision of the Plan
Statement or any election or designation made under this Plan, any individual
who feloniously and intentionally kills a Participant shall be deemed for all
purposes of this Plan and all elections and designations made under this Plan to
have died before such Participant. A final judgment of conviction of felonious
and intentional killing is conclusive for this purpose. In the absence of a
conviction of felonious and intentional killing, the Company shall determine
whether the killing was felonious and intentional for this purpose.
 
12.5. Rules of Document Construction.
 

 
(a)
An individual shall be considered to have attained a given age on such
individual’s birthday for that age (and not on the day before). Individuals born
on February 29 in a leap year shall be considered to have their birthdays on
February 28 in each year that is not a leap year.


 
(b)
Whenever appropriate, words used herein in the singular may be read in the
plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine; and the words “hereof,” “herein” or
“hereunder” or other similar compounds of the word “here” shall mean and refer
to the entire Plan Statement and not to any particular paragraph or Section of
the Plan Statement unless the context clearly indicates to the contrary.

 
 
-26-

--------------------------------------------------------------------------------

 
 

 
(c)
The titles given to the various Sections of the Plan Statement are inserted for
convenience of reference only and are not part of the Plan Statement, and they
shall not be considered in determining the purpose, meaning or intent of any
provision hereof.

 

 
(d)
Notwithstanding any thing apparently to the contrary contained in the Plan
Statement, the Plan Statement shall be construed and administered to prevent the
duplication of benefits provided under this Plan and any other qualified or
nonqualified plan maintained in whole or in part by the Employers.

 
12.6. References to Laws. Any reference in the Plan Statement to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation unless, under the
circumstances, it would be inappropriate to do so. The terms “spouse,”
“nonspouse,” “married,” “surviving spouse,” and other similar terms shall be
construed, interpreted and applied on a basis consistent with the federal
statute known as the Defense of Marriage Act.
 
12.7. Choice of Law. Except to the extent that federal law is controlling, this
Plan Statement be construed and enforced in accordance with the laws of the
State of Minnesota.
 
12.8. Delegation. No person shall be liable for an act or omission of another
person with regard to a responsibility that has been allocated to or delegated
to such other person pursuant to the terms of the Plan Statement or pursuant to
procedures set forth in the Plan Statement.
 
12.9. Not an Employment Contract. This Plan is not and shall not be deemed to
constitute a contract of employment between any Employer and any employee or
other person, nor shall anything herein contained be deemed to give any employee
or other person any right to be retained in any Employer’s employ or in any way
limit or restrict any Employer’s right or power to discharge any employee or
other person at any time and to treat him without regard to the effect which
such treatment might have upon him as a Participant in this Plan.
 
12.10. Tax Withholding. The Employers (or any other person legally obligated to
do so) shall withhold the amount of any federal, state or local income tax,
payroll tax or other tax required to be withheld under applicable law with
respect to any amount payable under this Plan. All benefits otherwise due
hereunder shall be reduced by the amount to be withheld.
 
12.11. Expenses. All expenses of administering the benefits due under this Plan
shall be borne by the Employers.
 
 
-27-

--------------------------------------------------------------------------------

 
 
12.12. Spendthrift Provision. No Participant or Beneficiary shall have any
interest in any Account which can be transferred nor shall any Participant or
Beneficiary have any power to anticipate, alienate, dispose of, pledge or
encumber the same while in the possession or control of the Employers. The
Company shall not recognize any such effort to convey any interest under this
Plan. No benefit payable under this Plan shall be subject to attachment,
garnishment, execution following judgment, or other legal process before actual
payment to such person.
 
The power to designate Beneficiaries to receive the Account of a Participant in
the event of such Participant’s death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber such Participant’s Account or any part
thereof, and any attempt of a Participant so to exercise said power in violation
of this provision shall be of no force and effect and shall be disregarded by
the Employers.
 
This section shall not prevent the Company from exercising, in its discretion,
any of the applicable powers and options granted to it upon a Distribution
Event, as such powers may be conferred upon it by any applicable provision
hereof.
 


Dated: October 23, 2006
H.B. Fuller Company
         
By: /s/ Albert P.L. Stroucken                        
     
       Its: Chief Executive Officer


 
 
-28-

--------------------------------------------------------------------------------

 

APPENDIX A

 
(TRANSITIONAL RULES FOR 2005 AND 2006 CREDITS)
 
Amounts credited under the H.B. Fuller Company Key Employee Deferred
Compensation Plan which relate all or in part to services performed on or after
January 1, 2005, but before January 1, 2007, shall be governed by the terms of
the Prior Plan Statement (attached to the Plan Statement as Appendix B) subject
to the exceptions specified in Section 1.1.2 of the Plan and to the transitional
rules set forth in this Appendix A. The rules set forth in this Appendix A are
intended to comply with section 409A of the Code.
 
A.1. Eligibility and Participation. For purposes of Section 3.1 of the Prior
Plan Statement, an employee shall become a Participant in the Plan on the date
the employee is determined eligible by the Committee.
 
A.2. Elections to Defer Compensation. Deferral elections shall apply only to
Eligible Compensation for services performed during the calendar year beginning
after a Participant’s election is filed and, to the extent the Eligible
Compensation is included in the first paycheck of the next calendar year, for
services performed in the current year. Deferral elections with respect to STIP
Awards and PUP Awards shall be made prior to the calendar year in which the
performance period on which the award is based ends but in no event less than
six (6) months before the performance period ends. Deferral elections for
purposes of this transitional rule shall include the election of a form of
distribution and the election, if any, of a specified date under Section 6.1(g)
of the Prior Plan Statement.
 
A.3. Distribution Events.
 
A.3.1. For purposes of Section 6.1(b) of the Prior Plan Statement, Disability
has the meaning set forth in Section 1.2.9 of the Plan Statement.
 
A.3.2. For purposes of Section 6.1(d) of the Prior Plan Statement, the first
date on which the Participant is no longer an employee of any Participating
Employer shall be the date on which the Participant has had a Separation from
Service as defined in Section 1.2.20 of the Plan Statement.
 
A.3.3. Section 6.1(e) (distribution upon Plan termination) shall be deleted and
have no effect.
 
A.3.4. Section 6.1(f) (distribution upon termination for cause) shall be deleted
and have no effect.
 
A.3.5. Section 6.2(e) (Code §162(m) delay) shall be replaced by the rule in
Section 7.5.2 of the Plan Statement.
 
 
A-1

--------------------------------------------------------------------------------

 

A.3.6. Section 6.3 (early withdrawal with 10% forfeiture) shall be deleted and
have no effect.
 
A.3.7. Section 6.4 (lump sum distribution to pay taxes) shall be replaced by the
rule in Section 7.5.4 of the Plan Statement.
 
A.3.8. Section 6.5 (parachute payment) shall be replaced by the rules in
Section 7.5.3 of the Plan Statement.
 
A.3.9. Section 6.6 (delay of distribution upon termination for cause) shall be
deleted and have no effect.
 
A.4. Subsequent Election Changes. The third and fourth sentences in
Section 6.2(c) of the Prior Plan Statement related to changing an election of
form of payment shall be replaced completely by the rules in Section 3.6 of the
Plan Statement. Any change in an election of a specified date for distribution
under Section 6.1(g) of the Prior Plan Statement shall be governed under the
rules in Section 3.6 of the Plan Statement.
 
A.5. Reduction in Payment Period. The sixth sentence in Section 6.2(c) in the
Prior Plan Statement related to discretionary reduction in the period over which
installment payments would have been made shall be deleted and have no effect.
 
A.6. Plan Termination. The rules in Section 14.1 of the Prior Plan Statement
concerning Plan termination shall be replaced by the rules concerning Plan
termination in Section 9.2 of the Plan Statement.
 


 
A-2

--------------------------------------------------------------------------------

 


APPENDIX B

 
(RULES FOR PRE-2005 DEFERRALS - “PRIOR PLAN STATEMENT”)
 
 
 
 

 
 
B-1

--------------------------------------------------------------------------------

 
 


H.B. FULLER COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN




H.B. Fuller Company, a Minnesota corporation, hereby establishes the H.B. Fuller
Company Key Employee Deferred Compensation Plan, effective as of October 14,
1999, in order to provide deferred compensation to certain key employees of H.B.
Fuller Company. The purpose of the H.B. Fuller Key Employee Deferred
Compensation Plan is to assist H.B. Fuller Company in retaining key employees,
encouraging their long term commitment to the company’s success, and attracting
key employees by offering them an opportunity to defer compensation and
participate in the success of H.B. Fuller Company, and allowing them to share in
increases in the value of H.B. Fuller Company.


ARTICLE I


DEFINITIONS


Section 1.1 - Definitions. When used in this document with initial capital
letters, the following terms have the meanings indicated unless a different
meaning is plainly required by the context:


(a) “Account” or “Accounts” means the account or accounts established and
maintained for a Participant pursuant to Article IV of the Plan. A Participant’s
Accounts shall consist of the Participant’s Deferred Compensation Account, the
Participant’s Company Stock Account and the Participant’s Company Matching Stock
Account.


(b) “Allocation Request Form” means such form or forms as may be approved by the
Company from time to time for use by a Participant to request: (i) an allocation
of certain deferred compensation and/or an allocation or reallocation of a
Participant’s Deferred Compensation Account among available investment options
pursuant to Section 7.2(c), and (ii) that certain deferred compensation be
allocated to the Participant’s Company Stock Account pursuant to Section 7.1.


(c) “Board of Directors” means the Board of Directors of H.B. Fuller Company.


(d) “Change in Control” means:



   
(i)
a change in the control of the Company of a nature that would be required to be
reported in accordance with Regulation 14A promulgated under the Securities
Exchange Act of 1934 (the “Exchange Act”), whether or not the Company is then
subject to such reporting requirement;




   
(ii)
a public announcement (which, for purposes hereof, shall include, without
limitation, a report filed pursuant to section 13(d) of the Exchange Act) that
any individual, corporation, partnership, association, trust or other entity
becomes the beneficial owner (as defined in Rule 13(d)(3) promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
15% or more of the Voting Power of the Company then outstanding;




 
 

--------------------------------------------------------------------------------

 


   
(iii)
the individuals who, as of the date of this Plan, are members of the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board (provided, however, that if the
election or nomination for election by the Company’s shareholders of any new
director was approved by a vote of at least a majority of the Incumbent Board,
such new director shall be considered to be a member of the Incumbent Board);




   
(iv)
the approval of the shareholders of the Company of (A) any consolidation, merger
or statutory share exchange of the Company with any person in which the
surviving entity would not have as its directors at least 60% of the Incumbent
Board and as a result of which those persons who were shareholders of the
Company immediately prior to such transaction would not hold, immediately after
such transaction, at least 60% of the Voting Power of the Company then
outstanding or the combined voting power of the surviving entity’s then
outstanding voting securities; (B) any sale, lease, exchange or other transfer
in one transaction or series of related transactions substantially all of the
assets of the Company; or (C) the adoption of any plan or proposal for the
complete or partial liquidation or dissolution of the Company; or




   
(v)
a determination by a majority of the members of the Incumbent Board, in their
sole and absolute discretion, that there has been a Change in Control of the
Company.



For purposes of this definition, “Voting Power” when used with reference to the
Company shall mean the voting power of all classes and series of capital stock
of the Company now or hereafter authorized other than the voting power of any of
the shares of Series A Preferred Stock outstanding as of the date of this Plan.


(e) “Code” means the Internal Revenue Code of 1986, as amended.


(f) “Common Stock” means the Common Stock, par value $1.00 per share, of H.B.
Fuller Company as such stock may be reclassified, converted or exchanged by
reorganization, merger or otherwise.


(g) “Company” means the H.B. Fuller Company, a Minnesota corporation.


(h) “Company Matching Stock Account” means the Account established and
maintained for a Participant as a record of the matching units measured by the
value of Company Common Stock credited to an Account for the Participant.



 
2

--------------------------------------------------------------------------------

 

(i) “Company Stock Account” means the Account established and maintained for a
Participant as a record of the Participant’s hypothetical investments in units
of Company Common Stock.


(j) “Compensation Committee” means the Compensation Committee of the Board of
Directors or such other person or persons as may be designated by the Board of
Directors to act on behalf of the Board of Directors in the administration of
the Plan.


(k) “Deferral Election Form” means such form or forms as may be approved by the
Compensation Committee from time to time for use by a Participant to elect to
defer compensation under the Plan.


(l) “Deferred Compensation Account” means the Account established and maintained
for a Participant as a record of the amounts deferred by the Participant under
the Plan and the Participant’s hypothetical investments in available investment
options.


(m) “Disability” means the total and permanent disability of a Participant which
entitles the Participant to a disability benefit under a disability program
sponsored or maintained by the Participant’s Participating Employer; provided,
that if no such program is applicable to the Participant, then “Disability” with
respect to such Participant means that, based on medical evidence reasonably
satisfactory to the Compensation Committee, the Participant is totally and
permanently unable to engage in any occupation or gainful employment for which
the Participant is reasonably suited by background, training, education or
experience.


(n) “Discretionary Amounts” means the units measured by the value of Company
Common Stock credited to a Participant’s Account pursuant to Section 4.4.


(o) “Distributable Event” means an event identified as such in Section 6.1.


(p) “Eligible Compensation”



   
(i)
The “Eligible Compensation” of a Participant for any period means, except as
provided in the succeeding paragraphs of this subsection, the sum of all
remuneration paid to the Participant during such period for service as an
employee of a Participating Employer as base salary and wages, overtime pay,
shift differential premium, commissions, cash bonuses (other than vacation
bonuses), sick pay and short-term disability benefits, increased by the amount
of pre-tax contributions made on behalf of the Participant by a Participating
Employer pursuant to the terms of the H.B. Fuller Company Thrift Plan for that
period and by the net amount of compensation reductions experienced by the
Participant during such period under any cafeteria plan described in section 125
of the Code maintained by the Participating Employer. Eligible Compensation will
not include amounts deferred or paid under an agreement between the
Participating Employer and the Participant that is not a plan qualified under
section 401(a) of the Code except this Plan, any matching contributions made
pursuant to the provisions of the H.B. Fuller Company Thrift Plan, contributions
made or benefits (other than short-term disability benefits) paid by the
Participating Employer under any other employee benefit plan, expatriate
premiums or amounts realized by the Participant upon the exercise of a
nonqualified stock option, the lapse of restrictions applicable to restricted
stock or any disposition of stock acquired under a qualified or incentive stock
option.




 
3

--------------------------------------------------------------------------------

 


   
(ii)
A Participant’s Eligible Compensation for any year shall be determined without
regard to section 401(a)(17) of the Code.




   
(iii)
Notwithstanding the provisions of paragraph (i) above, a Participant’s Eligible
Compensation will not include:




     
(A)
any remuneration not paid in cash;




     
(B)
the value of life insurance coverage included in the Participant’s wages under
section 79 of the Code;




     
(C)
any car allowance or moving expense or mileage reimbursement;




     
(D)
severance pay;




     
(E)
payments under any plan of deferred compensation except this Plan;




     
(F)
any benefit under any qualified or nonqualified stock option or stock purchase
plan; or




     
(G)
any awards under the Short-Term Incentive Plan or the Performance Unit Plan.



(q) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


(r) “Participant” means an individual identified as such under Article III of
the Plan.


(s) “Participating Employer” means any employer participating in the Plan
pursuant to Article II of the Plan.


(t) “Performance Unit Plan” means the H.B. Fuller Company Performance Unit Plan,
as amended.


(u) “Plan” means the H.B. Fuller Company Key Employee Deferred Compensation
Plan, as of its original effective date, including any amendments thereto, which
is unfunded and maintained by H.B. Fuller Company and its affiliated companies
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees of H.B. Fuller Company.



 
4

--------------------------------------------------------------------------------

 

(v) “Short-Term Incentive Plan” means the H.B. Fuller Company Short-Term
Incentive Plan providing annual cash incentive opportunities.


(w) “Trust” means the Trust or Trusts described in Section 12.4. Any such Trust
shall constitute an unfunded arrangement and shall not affect the status of the
Plan as an unfunded plan. Participants and their beneficiaries shall have no
beneficial ownership interest in any assets of any such Trust.


(x) “Trustee” means the corporation or person or persons selected by the Company
to serve as Trustee for a Trust or Trusts.


(y) “Vested” means an interest in the benefit described under the Plan which may
be payable to or on behalf of the Participant in accordance with the terms of
the Plan.


ARTICLE II


PARTICIPATING EMPLOYERS


Section 2.1 - Eligibility. To be eligible to adopt and participate in the Plan,
an employer must be a member of the “controlled group” of corporations, which
shall be based upon section 414 of the Code except that the phrase “at least 50
percent” shall be substituted for the phrase “at least 80 percent” each place it
appears in sections 414 and 1563(a), that includes the Company.


Section 2.2 - Participation Requirements. The Company, the sponsor of the Plan,
and any other affiliated company that is or becomes eligible to adopt the Plan
and become a Participating Employer pursuant to Section 2.1 of the Plan may
adopt the Plan and become a Participating Employer in the Plan provided that
such affiliated company declares in writing to be subject to the terms and
conditions of the Plan and files such declaration with the Compensation
Committee. The date on which such eligible company may become a Participating
Employer in the Plan shall be the date such declaration is filed with the
Compensation Committee or such later date specified in the declaration. Each of
the Participating Employers agrees to make payments of their allocable portion
of the benefits provided under the Plan to their respective Participants. The
respective benefit payment obligations of the Participating Employers are not
secured in any way. Such obligations constitute no more than unfunded and
unsecured promises of payment and performance. Each Participating Employer shall
be responsible for, and shall have the obligation of, its allocable share of
costs and expenses incurred with respect to the operation and administration of
the Plan, and shall be responsible for, and have the obligation of, the payment
of any benefits payable under the Plan with respect to any employees of such
Participating Employer who are Participants in the Plan and eligible to receive
benefits under the terms of the Plan.


Section 2.3 - Recordkeeping and Reporting. Each Participating Employer shall
maintain records sufficient to determine the benefits (and the compensation
sources of such benefits) which may become payable to or with respect to any
employee of such Participating Employer who is a Participant in the Plan and to
provide such Participants any reports which may be required under the terms of
the Plan or by law.



 
5

--------------------------------------------------------------------------------

 

Section 2.4 - Termination of Participation. A Participating Employer, other than
the Company, may withdraw from participation in the Plan at any time by
providing the Company with 30 days advance written notice of such withdrawal
from participation and the effective date of such Participating Employer’s
withdrawal, which 30-day notice period may be waived by the Company. In
addition, the Company may terminate a Participating Employer’s participation in
the Plan by providing such Participating Employer with 30 days advance written
notice, which 30-day notice period may be waived by the Participating Employer.
A Participating Employer which terminates its participation in the Plan shall
remain obligated under the Plan with respect to deferrals made prior to such
termination by its Participants (including subsequent investment performance
adjustments), unless otherwise expressly agreed by the Company with the Company
fully assuming such obligations.


Section 2.5 - Separate Accounting. The Company shall establish and maintain
separate Accounts for each of the Participating Employers and their respective
Participants. Such separate accounting is intended to comply with
section 404(a)(5) of the Code and section 1.404(a)-12 of the Treasury
Regulations (which provide that an employer can deduct the amounts contributed
to a nonqualified plan in the taxable year in which an amount attributable to
the contribution is includable in the gross income of employees participating in
the plan, but, in the case of a plan in which more than one employee
participates only if separate accounts are maintained for each employee).


ARTICLE III


ELIGIBILITY AND PARTICIPATION


Section 3.1 - Eligibility. Each executive or key level employee of a
Participating Employer who is paid at the pay grade of at least thirty-two (32)
shall be eligible to participate in the Plan effective as of the later of the
effective date of the Plan or the date on which such individual first achieves
the pay grade of at least thirty-two (32); provided, however, that the
Compensation Committee shall determine pay grade status and determine
eligibility to participate in the Plan with respect to each such executive and
key level employee. In addition, the Compensation Committee may by express
action designate other management level or highly compensated employees of the
Participating Employers as eligible to participate in the Plan. If the
Compensation Committee designates a management level or highly compensated
employee of a Participating Employer as eligible to become a Participant in the
Plan, the Compensation Committee shall inform the employee in writing of such
designation and the date on which the employee shall become a Participant in the
Plan.


Section 3.2 - Participation. An individual eligible to participate in the Plan
shall become a Participant upon the filing with the Compensation Committee of a
completed Deferral Election Form and acceptance of such form by the Compensation
Committee. The name of each individual eligible to participate in the Plan and
the date on which such individual becomes a Participant in the Plan shall be
recorded on Exhibit A, which exhibit is attached hereto and incorporated herein
by reference and which shall be revised by the Compensation Committee from time
to time to reflect the operation of the Plan. Once an individual becomes a
Participant in the Plan, the individual shall remain a Participant until the
benefits which may be payable to the individual under the Plan have been
distributed to or on behalf of the individual.



 
6

--------------------------------------------------------------------------------

 

Section 3.3 - Suspension of Eligibility. The Compensation Committee may in its
discretion determine that a Participant will no longer be eligible to
participate in the Plan and in such event, the Participant’s compensation
deferral election made in accordance with Article IV will immediately terminate
and no additional amounts shall be credited to his or her Accounts under
Sections 7.1(a), (b), (c) and 7.2(a) until such time as the individual is again
determined to be eligible to participate in the Plan by the Compensation
Committee and makes a new election under Article IV. However, the Accounts of
such Participant shall continue to be adjusted by the other provisions of
Sections 7.1 and 7.2 until fully distributed.


ARTICLE IV


BENEFITS


Section 4.1 - Deferred Compensation. A Participant may elect to defer receipt of
part or all of any one or more of the following items of compensation:



 
(a)
Eligible Compensation;




(b)
Short-Term Incentive Plan awards; and




(c)
Performance Unit Plan awards.



A Participant may defer an item of compensation only to the extent that the
Participant is entitled to receive such item of compensation. Upon such
deferral, the Participant will have no further right to such deferred
compensation other than as provided under the Plan. Such deferred compensation
shall be the record of the value of such deferred compensation credited to a
Participant’s Account and shall be used solely for accounting purposes.


Section 4.2 - Form and Effectiveness of Deferral Elections.


(a) Each year a Participant may elect to defer up to 25%, or in special
circumstances such greater percentage as determined by the Compensation
Committee based upon whether the compensation paid to the Participant would be
fully deductible for federal or state income tax purposes under Code
section 162(m), of his or her Eligible Compensation for the following calendar
year. The Participant is required to file his or her deferral election before
December 31 specifying the portion of the Eligible Compensation to be earned in
the succeeding calendar year that is to be deferred. For the first year of
operation of the Plan, any deferral election must be made prior to January 1,
2000, the beginning of the period of service for which the compensation is
payable.



 
7

--------------------------------------------------------------------------------

 

(b) An election by a Participant to defer a portion of his or her Eligible
Compensation pursuant to subsection (a) must be made by the Participant for the
calendar year beginning after the calendar year in which occurs the date of said
election and the amounts so deferred shall be paid only as provided in this
Plan. Such an election must be irrevocable and must be made in the form and
manner prescribed by the Compensation Committee and shall not be effective
unless accepted by the Compensation Committee. The Participant may change the
amount of, or suspend, future deferrals with respect to Eligible Compensation
otherwise payable to him or her for calendar years beginning after the date of
change or suspension as he or she may specify by written notice to the
Compensation Committee. If a Participant elects to change the amount of, or
suspend, deferrals, the Participant may make a new deferral election provided
that any new election to defer payment of Eligible Compensation must be made
before the beginning of the period of service for which the Eligible
Compensation is payable, which period is the calendar year. The election to
defer shall be irrevocable as to the deferred Eligible Compensation for the
period for which the election is made and shall not be effective unless accepted
by the Compensation Committee.


(c) In addition to amounts deferred by a Participant pursuant to subsections (a)
and (b), each year a Participant may elect to defer all or a portion of any
Short-Term Incentive Plan award and all or a portion of any Performance Unit
Plan award that would otherwise be payable to the Participant under those plans.
An election by a Participant to defer any award that would otherwise be payable
under either the Short-Term Incentive Plan or the Performance Unit Plan must be
made before the first day of the calendar year in which occurs the end of the
fiscal year of the Participant’s Participating Employer for which such award is
determined. Such a deferral election is irrevocable and must be made in the form
and manner prescribed by the Compensation Committee and shall not be effective
unless accepted by the Compensation Committee. The period of deferral and form
of distribution of an award shall be determined in accordance with the elections
made under this subsection (c) and in accordance with the provisions of this
Plan.


(d) Notwithstanding any provision herein to the contrary, if the Participant is
eligible to participate in the H.B. Fuller Company Thrift Plan, the amount
deferred by such Participant under this Section 4.2 of the Plan for any year
shall be conditioned upon the Participant having made the maximum elective
deferrals under section 402(g) of the Code or permitted under the terms of the
H.B. Fuller Company Thrift Plan. If the Participant is eligible to participate
in the H.B. Fuller Company Thrift Plan, to be eligible to make deferrals under
the Plan for any calendar year, such Participant must have elected to make the
maximum elective deferrals under section 402(g) of the Code or permitted under
the terms of the H.B. Fuller Company Thrift Plan. The calculation of whether the
Participant has made the required maximum contribution under the H.B. Fuller
Company Thrift Plan will be made as of the beginning of the calendar year to
which deferrals under the Plan are applicable. Once that determination has been
made, the Participant may make deferrals under the Plan. No elective
contribution or qualified employer matching contribution made with respect to
the H.B. Fuller Company Thrift Plan will be deferred or contributed to the Plan
or a Trust.


Section 4.3 - Matching Amounts. If for any year a Participant who is a
participant in the H.B. Fuller Company Thrift Plan makes an election under
Section 4.2 to defer Eligible Compensation or any Short-Term Incentive Plan
award or any Performance Unit Plan award pursuant to the provisions of
Section 4.2, that Participant’s Participating Employer will credit the
Participant’s Company Matching Stock Account with matching units which shall be
measured by the value of Company Common Stock and which will be calculated for
the year as follows:



 
8

--------------------------------------------------------------------------------

 

(a) three percent (3%) of such Participant’s Eligible Compensation for the
portion of the year during which the Participant had deferred Eligible
Compensation credited to his or her Account under the terms of the Plan, and
such Participant’s Short-Term Incentive Plan award and Performance Unit Plan
award determined for the year;


(b) the amount determined in subsection (a) of this Section 4.3 shall be reduced
by the amount of the employer matching contribution actually made by the
Participant’s Participating Employer to the H.B. Fuller Company Thrift Plan on
behalf of the Participant.


Section 4.4 - Discretionary Amounts. In addition to amounts deferred by a
Participant under Section 4.2 and the matching amounts determined under
Section 4.3, a Participating Employer may from time to time, in its sole
discretion, credit a Participant’s Company Stock Account with additional amounts
(denominated in units which shall be measured by the value of Company Common
Stock). Such additional amounts shall be authorized for such purpose or purposes
as the Participating Employer may deem appropriate, including, without
limitation, as mirror employer matching contributions or contributions made by
the Participating Employer with respect to the H.B. Fuller Company Thrift Plan.


Section 4.5 - Participant Accounts. A Company Stock Account, a Deferred
Compensation Account and a Company Matching Stock Account shall be established
and maintained for each Participant. The Company Stock Account and the Company
Matching Stock Account shall be credited with units which shall be measured by
the value of the shares of Common Stock. The Deferred Compensation Account shall
be credited with amounts which shall be measured in dollars. The Company Stock
Account shall be credited as described in Section 7.1 for deferred amounts
attributable to (a) awards under the Short-Term Incentive Plan, and the
Performance Unit Plan as may be allocated to the Company Stock Account pursuant
to Section 7.1, (b) Discretionary Amounts, and (c) such amounts of Eligible
Compensation as may be allocated to the Company Stock Account pursuant to
Section 7.1. The Company Matching Stock Account shall be credited as described
in Section 7.1(c) for deferred amounts attributable to (a) the matching amounts
determined under Section 4.3, and (b) the matching amounts determined under
Section 7.1. The Deferred Compensation Account shall be credited as described in
Section 7.2 for any deferred amounts attributable to (a) such amounts of
Eligible Compensation as may be allocated to the Deferred Compensation Account
pursuant to Section 7.2, and (b) Short-Term Incentive Plan awards and
Performance Unit Plan awards as may be allocated to the Deferred Compensation
Account pursuant to Section 7.2.



 
9

--------------------------------------------------------------------------------

 

ARTICLE V


VESTING


Section 5.1 - Vested Benefit. A Participant shall be considered to be 100%
Vested in the units and amounts credited to his or her Accounts under the Plan.


Section 5.2 - Limitation on Benefits. The benefits that may be payable to or on
behalf of a Participant under the Plan shall not exceed a cash payment equal to
the value of the amounts credited to the Participant’s Deferred Compensation
Account and a distribution of that number of shares of Common Stock equal to the
number of units credited to the Participant’s Company Stock Account (with any
fractional unit being rounded to the next highest whole unit) and the
Participant’s Company Matching Stock Account (with any fractional unit being
rounded to the next highest whole unit).


ARTICLE VI


DISTRIBUTIONS


Section 6.1 - Distributable Events. A Participant’s Distributable Event shall be
the first to occur of the following events:



(a)
The Participant’s sixty-fifth (65th) birthday;




 
(b)
Disability (as defined in Section 1.1(m));




 
(c)
The Participant’s death;




 
(d)
The first date on which the Participant is no longer an employee of any
Participating Employer;




 
(e)
The effective date of the termination of the Plan pursuant to Section 14.1;




 
(f)
Termination for cause subject to and in accordance with Section 6.6; or




 
(g)
Such other date as elected and specified by the Participant in the Distribution
of Benefits Form, which election is subject to approval by the Compensation
Committee and which shall be made only at the time of the Participant’s initial
elections on such form and if the election is approved, it shall be irrevocable.




 
10

--------------------------------------------------------------------------------

 

Section 6.2 - Distribution of Benefits.


(a) Distribution Commencement Date. Except any withdrawals made pursuant to
Section 6.3 which shall be distributed in accordance with that section,
distribution of a Participant’s Plan benefit shall commence as of the first day
of the second calendar month immediately following the calendar month in which
the Participant’s applicable Distributable Event occurs.


(b) Form of Distribution. Benefits attributable to the value of the Deferred
Compensation Account shall be delivered to the Participant in dollars. Benefits
attributable to the Company Stock Account and the Company Matching Stock Account
shall be delivered to the Participant in the form of shares of Common Stock
subject to the approval of the Plan by the shareholders during the annual
meeting of shareholders in April 2000. To the extent that the distribution is in
the form of shares of Common Stock, such delivery shall be subject to all
federal or state securities laws or other rules and regulations as determined by
the Company to be applicable.


(c) Payment Options. In the event a Participant becomes eligible to receive a
payment of benefits under the Plan, the benefits payable to the Participant or,
in the event of the Participant’s death, to the Participant’s designated
beneficiary under the Plan shall be paid in accordance with one of the payment
options available under the Plan as elected by the Participant on the
Participant’s Deferral Election Form. The Participant may elect separate payment
options with respect to the Deferred Compensation Account, the Company Stock
Account and the Company Matching Stock Account. A Participant may change payment
options by electing another payment option available under the Plan on a
subsequent Deferral Election Form, but such change in payment option will not be
effective until the lapse of a period of twelve (12) months following the date
on which the Deferral Election Form was accepted by the Compensation Committee.
Further, in no event will any such change in payment option be effective if such
change is elected during the calendar year in which the Distributable Event
occurs and no further elections may be made once a Distributable Event occurs.
The payment options include installment payments over a period certain, a lump
sum payment, and such other payment method as may be specified by the
Participant and accepted by the Compensation Committee. The Compensation
Committee may, in its sole discretion, reduce the payment period over which
payments would have been made pursuant to the payment option elected by the
Participant (including consolidation into a lump sum); provided, that in the
event of a Change in Control, no reduction of a payment period may be made prior
to the fifth anniversary of such Change in Control. Absent a payment option
election, the Compensation Committee shall direct the payment of any benefits
payable under the Plan to or on behalf of the Participant in eleven (11)
substantially equal annual installment payments to the Participant, or in the
event of the Participant’s death, to the Participant’s designated beneficiary
under the Plan.


(d) Application for Distribution. A Participant shall not be required to make
application to receive payment. Distribution shall not be made to any
beneficiary, however, until such beneficiary shall have filed a written
application for benefits in a form acceptable to the Compensation Committee and
such application shall have been approved by the Compensation Committee.



 
11

--------------------------------------------------------------------------------

 

(e) Code Section 162(m) Delay. If the Compensation Committee determines that
delaying the time of the initial payments are made or commenced would increase
the probability that such payments would be fully deductible for federal or
state income tax purposes, the Company may unilaterally delay the time of the
making or commencement of payments for up to twenty-four (24) months after the
date such payments would otherwise be payable.


Section 6.3 - Early Withdrawals. Notwithstanding any provision in this Plan to
the contrary, a Participant may request, by providing a written request to the
Compensation Committee, a withdrawal prior to the distribution date under the
Plan of all or any portion of his or her benefits from any of his or her
Accounts under the Plan in increments of 25% (of aggregate Account value). If
such a request is approved by the Compensation Committee, which decision by the
Compensation Committee shall be made in its sole discretion on a case by case
basis, a distribution of such benefits may be made to the Participant subject to
a penalty for such an early withdrawal at any point equal to a six-month period
of nonparticipation (during which no additional amounts will be credited to the
Participant’s Accounts under Sections 7.1(a), (b), (c) and 7.2(a) of the Plan)
for each 25% increment withdrawn. The nonparticipation period would begin as of
the date on which the request made by the Participant is approved by the
Compensation Committee. As a result, a Participant withdrawing his or her entire
benefit from all of his or her Accounts would be excluded from eligibility to
participate in the Plan for a 24-month period beginning as of the date of such
approval by the Compensation Committee. In addition, a penalty of 10% of the
amount withdrawn will be imposed on any withdrawal made pursuant to this
Section 6.3.


Section 6.4 - Distributions As a Result of Tax Determination. Notwithstanding
any provision in this Plan to the contrary, if, at any time, a court or the
Internal Revenue Service determines that any amounts or units credited to a
Participant’s Accounts under the Plan or Trust are includable in the gross
income of the Participant and subject to tax, the Compensation Committee may, in
its sole discretion, permit a lump sum distribution of an amount equal to the
amounts or units determined to be includable in the Participant’s gross income.


Section 6.5 - No Parachute Payment. An event described in Sections 6.1(d), (e),
and (g) shall not constitute a Distributable Event if the Compensation Committee
in its reasonable discretion following consultation with appropriate tax and/or
legal advisors reasonably determines that such distribution will likely
constitute a parachute payment for purposes of section 280G of the Code.
Furthermore, if such event occurs subsequent to a Change in Control, the
Compensation Committee shall, at the Company’s expense, promptly request a
written opinion of the “independent auditor” with respect to the applicability
of such section 280G and such event shall not constitute a Distributable Event
unless and until the independent auditor delivers its written unqualified
opinion, a copy of which shall be provided to the Participant, to the effect
that a distribution of benefits as a result of such event will not constitute a
parachute payment under section 280G of the Code. As used in this Section 6.5,
the term “independent auditor” means the firm of certified public accountants
which at the time of the Change in Control had been most recently engaged by the
Company or such other comparable and nationally recognized firm of certified
public accountants as may be selected by the Compensation Committee in its
reasonable discretion.



 
12

--------------------------------------------------------------------------------

 

Section 6.6 - Distribution Upon Termination For Cause. In the event that a
Participant is terminated for “cause” (as defined below), the Company may, in
its discretion, treat such termination or any date subsequent thereto as a
Distributable Event. For purposes of this Plan, termination for “cause” means
termination based on any of the following:


(a) The willful and continued failure by the Participant to substantially
perform the Participant’s duties with a Participating Employer (other than any
such failure resulting from the Participant’s incapacity due to physical or
mental illness) after a written demand for substantial performance is delivered
to the Participant specifically identifying the manner in which the Participant
has not substantially performed the Participant’s duties;


(b) The engaging by the Participant in willful misconduct which is demonstrably
injurious to any one or more of the Participating Employers monetarily or
otherwise; or


(c) The conviction of the Participant of a felony.


ARTICLE VII


VALUATION OF BENEFITS


Section 7.1 - Company Stock Account and Company Matching Stock Account.


(a) Deferred Amounts. If a Participant elects to defer compensation in
accordance with Section 4.2, the Participant may make an irrevocable election
pursuant to this Section 7.1(a) to have a portion or all of such deferred
compensation allocated to the Company Stock Account and measured by the value of
Company Common Stock. This irrevocable election must be made at the time the
deferral elections are made under Section 4.2 in the form and manner prescribed
by the Compensation Committee, and will not be effective unless accepted by the
Compensation Committee. If the Participant makes an election pursuant to this
Section 7.1(a) to have a portion or all of such deferred compensation allocated
to the Company Stock Account and measured by the value of Common Stock, the
Participant’s Company Stock Account shall be credited with the number of units
(including fractions thereof) equal to the number of shares (including fractions
thereof) of Common Stock that could have been purchased with the dollar amount
of such deferred compensation determined as of the last business day of the
month, based on the last sale price as reported on the Nasdaq National Market on
such date, in which such compensation would have otherwise been paid to the
Participant. Each unit credited to the Company Stock Account shall be measured
by the value of one share of Common Stock and treated as though invested in a
share of Common Stock. Subject to subsection (f) of this Section 7.1, the
liability of a Participating Employer under the Plan with respect to the units
credited to the Company Stock Account shall be satisfied only in shares of
Company Common Stock, subject to the approval of the Plan by the shareholders
during the annual meeting of shareholders in April 2000.



 
13

--------------------------------------------------------------------------------

 

(b) Discretionary Amount. When a Participant’s Company Stock Account is to be
credited for a Discretionary Amount, it shall be credited with that number of
units (including fractions thereof) of Common Stock equal to the number of such
shares (including fractions thereof) that could have been purchased with the
dollar amount of the Discretionary Amount based upon the value of such shares as
of the last business day of the month during which such Discretionary Amount is
determined by the Participating Employer.


(c) Company Matching Stock Account.



   
(i)
When a Participant’s Company Matching Stock Account is to be credited with
matching units pursuant to Section 4.3, said Account shall be credited with that
number of units (including fractions thereof) equal to the number of shares
(including fractions thereof) of Common Stock that could have been purchased
with the dollar amount of such deferred compensation determined as of the last
business day of the month, based on the last sale price as reported on the
Nasdaq National Market on such date, in which such compensation would have
otherwise been paid to the Participant.




   
(ii)
In addition to the matching units credited to the Company Matching Stock Account
under paragraph (i) above, if a Participant makes an election under
Section 7.1(a) to have deferred compensation allocated to the Company Stock
Account and measured by the value of Company Common Stock, the Participant’s
Participating Employer shall credit the Participant’s Company Matching Stock
Account with that number of units (including fractions thereof) that shall be
equal to ten percent (10%) of the number of units (including fractions thereof)
that were credited to the Participant’s Company Stock Account under
Section 7.1(a) determined as of the last business day of the month, based on the
last sale price as reported on the Nasdaq National Market on such date, in which
such compensation would have otherwise been paid to the Participant.




   
(iii)
Each unit credited to the Company Matching Stock Account shall be measured by
the value of one share of Common Stock and treated as though invested in a share
of Common Stock. Subject to subsection (f) of this Section 7.1, the liability of
a Participating Employer under the Plan with respect to the units credited to
the Company Matching Stock Account shall be satisfied only in shares of Company
Common Stock, subject to the approval of the Plan by the shareholders during the
annual meeting of shareholders in April 2000.



(d) Dividends. A Participant’s Company Stock Account and the Participant’s
Company Matching Stock Account shall be credited on each Common Stock dividend
payment date with that number of units equal to the number of shares which would
have been acquired based upon the dividends paid by the Company on shares of
Common Stock equal to the number of units credited to the Company Stock Account
and the Company Matching Stock Account, respectively, as of the record date for
such dividend.



 
14

--------------------------------------------------------------------------------

 

(e) Stock Dividends. The number of units credited to the Company Stock Account
and the Company Matching Stock Account shall be adjusted to reflect any change
in the outstanding Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares or
other similar corporate change.


(f) Transfer Upon Change in Control. In the event of a Change in Control,
effective as of the close of business on the date of the Change in Control, each
Participant’s Deferred Compensation Account shall be credited with an amount
measured in dollars equal to the value of such Participant’s Company Stock
Account and the Participant’s Company Matching Stock Account based upon the fair
market value of the Company Common Stock on such date and the Participant’s
Company Stock Account and the Participant’s Company Matching Stock Account shall
be closed and the Participant shall have no further interest in the said
Accounts.


Section 7.2 - Deferred Compensation Account.


(a) Deferred Amounts. When a Participant’s Deferred Compensation Account is to
be credited with a deferred amount, that amount measured in dollars equal to
such deferred amount shall be credited to the Deferred Compensation Account as
of the close of business on the date that such amount would have otherwise been
paid to the Participant.


(b) Interest. Subject to Section 7.2(c), as of the close of the last day of each
calendar quarter, an additional amount shall be credited to each Participant’s
Deferred Compensation Account equal to the product of (i) the average daily
balance in such Deferred Compensation Account for the quarter, multiplied by
(ii) one-fourth of the annual prime rate for corporate borrowers quoted at the
beginning of the quarter by the Wall Street Journal (or such other comparable
interest rate as the Compensation Committee may designate from time to time).


(c) Investment Options. The Compensation Committee may permit a Participant to
allocate the Participant’s Deferred Compensation Account among one or more
investment options for purposes of measuring the value of the benefit. To the
extent that the Deferred Compensation Account is allocated to an investment
option, it shall not be credited with interest under Section 7.2(b). That
portion of the Deferred Compensation Account allocated to an investment option
shall be deemed to be invested in such investment option and shall be valued as
if so invested, reflecting all earnings, losses and other distributions or
charges and changes in value which would have been incurred through such an
investment. The determination of which investment options, if any to make
available, and the continued availability of selected investment options rests
in the Compensation Committee’s sole discretion; provided, that subsequent to a
Change in Control, the Compensation Committee shall maintain the availability of
those investment options in place at the time of the Change in Control (or
substantially equivalent investment options).


(d) Participant Allocation Request. A Participant’s request to allocate or
reallocate among investment options must be in writing on an Allocation Request
Form in such increments as the Compensation Committee may require. All such
requests are subject to acceptance by the Compensation Committee at its
discretion. If accepted by the Compensation Committee, an allocation request
will be effective as of the close of business on the allocation date (as defined
in Section 7.4).



 
15

--------------------------------------------------------------------------------

 

Section 7.3 - Hypothetical Accounts. The Accounts established under this Plan
shall be hypothetical in nature and shall be maintained for bookkeeping purposes
only. Neither the Plan nor any of the Accounts (or sub-accounts) shall hold or
be required to hold any actual funds or assets.


Section 7.4 - Allocation Date. Upon acceptance of an allocation request pursuant
to Section 7.2, the Compensation Committee will process the request as soon as
reasonably administratively practicable and the request shall be implemented and
reflected in the Participant’s Account as of the close of business on such date
as may be determined by the Compensation Committee in its reasonable discretion
(the “allocation date”).


ARTICLE VIII


NONTRANSFERABILITY




Section 8.1 Anti-Alienation of Benefits. Any benefits which may be credited to a
Participant’s Accounts under the Plan, and any rights or privileges pertaining
thereto, may not be anticipated, alienated, sold, transferred, assigned,
pledged, encumbered, or subjected to any charge or legal process; and no
interest or right to receive a benefit may be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.


Section 8.2 - Incompetent Participants. If any person who may be eligible to
receive a payment under the Plan has been legally declared incompetent and a
conservator or other person legally charged with the care of such person or of
his or her estate has been appointed, any payment under the Plan to which the
person is eligible to receive shall be paid to such conservator or other person
legally charged with the care of the person or his or her estate. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Participating Employers and the Plan
therefore.


Section 8.3 - Designated Beneficiary. In the event of a Participant’s death
prior to the payment of all or a portion of any benefits which may be payable
with respect to the Participant under the Plan, the payment of any benefits
payable on behalf of the Participant under the Plan shall be made to the
Participant’s beneficiary designated on a “Beneficiary Designation Form,” which
form shall be approved by the Compensation Committee. If no such beneficiary has
been designated, payment shall be made as required under the Participant’s will;
or, in the event that there shall be no functioning will under applicable state
law, then to such persons as, at the date of the Participant’s death, would be
entitled to share in the distribution of such deceased Participant’s personal
estate under the provisions of the applicable statute then in force governing
the decedent’s intestate property, in the proportions specified in such statute.



 
16

--------------------------------------------------------------------------------

 

ARTICLE IX


WITHHOLDING


Section 9.1 - Withholding. The amounts payable pursuant to the Plan may be
reduced by the amount of any federal, state or local taxes required by law to be
withheld with respect to such payments.


ARTICLE X


VOTING


Section 10.1 - Voting of Company Stock. No Participant shall be entitled to any
voting rights with respect to any units credited to his or her Company Stock
Account or his or her Company Matching Stock Account.


ARTICLE XI


ADMINISTRATION OF THE PLAN


Section 11.1 - Administrator. The administrator of the Plan shall be the
Company. However, the Compensation Committee shall act on behalf of the Company
with respect to the administration of the Plan and may delegate authority with
respect to the administration of the Plan to such other committee, person or
persons as it deems necessary or appropriate for the administration and
operation of the Plan.


Section 11.2 - Authority of Administrator. The Company shall have the authority,
duty and power to interpret and construe the provisions of the Plan as it deems
appropriate, to adopt, establish and revise rules, procedures and regulations
relating to the Plan, to determine the conditions subject to which any benefits
may be payable, to resolve all questions concerning the status and rights of the
Participants and others under the Plan, including, but not limited to,
eligibility for benefits and to make any other determinations which it believes
necessary or advisable for the administration of the Plan. The Company shall
have the duty and responsibility of maintaining records, making the requisite
calculations and disbursing payments hereunder. The determinations,
interpretations, regulations and calculations of the Company shall be final and
binding on all persons and parties concerned. The Secretary of the Company shall
be the agent of the Plan for the service of legal process in accordance with
section 502 of ERISA.


Section 11.3 - Operation of Plan and Claims Procedures. The Company shall be
responsible for the general operation and administration of the Plan and for
carrying out the provisions thereof. The Company shall be responsible for the
expenses incurred in the administration of the Plan. The Company shall also be
responsible for determining eligibility for payments and the amounts payable
pursuant to the Plan. The Company shall be entitled to rely conclusively upon
all tables, valuations, certificates, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person employed or engaged by
the Company with respect to the Plan. The procedures for filing claims for
payments under the Plan are described below. For claims procedures purposes, the
“Claims Manager” shall be the Company.

 
17

--------------------------------------------------------------------------------

 



(a) Claims Forms. It is the intent of the Company to make payments under the
Plan without the Participant having to complete or submit any claims forms.
However, a Participant who believes he or she is entitled to a payment under the
Plan may submit a claim for payments in writing to the Company. Any claim for
payments under the Plan must be made by the Participant or his or her
beneficiary in writing and state the claimant’s name and the nature of benefits
payable under the Plan on a form acceptable to the Company. If for any reason a
claim for payments under the Plan is denied by the Company, the Claims Manager
shall deliver to the claimant a written explanation setting forth the specific
reasons for the denial, specific references to the pertinent provisions of the
Plan on which the denial is based, a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary, and information on the
procedures to be followed by the claimant in obtaining a review of his or her
claim, all written in a manner calculated to be understood by the claimant. For
this purpose:



   
(i)
The claimant’s claim shall be deemed to be filed when presented orally or in
writing to the Claims Manager.




   
(ii)
The Claims Manager’s explanation shall be in writing delivered to the claimant
within 90 days of the date the claim is filed.



(b) Review. The claimant shall have 60 days following his or her receipt of the
denial of the claim to file with the Claims Manager a written request for review
of the denial. For such review, the claimant or the claimant’s representative
may review pertinent documents and submit written issues and comments.


(c) Decision on Review. The Claims Manager shall decide the issue on review and
furnish the claimant with a copy within 60 days of receipt of the claimant’s
request for review of the claimant’s claim. The decision on review shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent provisions in the Plan on which the decision is based. If a copy
of the decision is not so furnished to the claimant within such 60 days, the
claim shall be deemed denied on review. In no event may a claimant commence
legal action for benefits the claimant believes are due the claimant until the
claimant has exhausted all of the remedies and procedures afforded the claimant
by this Section 11.3.


(d) Deadline to File Claim. To be considered timely under the Plan’s claim and
review procedure, a claim must be filed with the Company within one (1) year
after the claimant knew or reasonably should have known of the principal facts
upon which the claim is based.


(e) Exhaustion of Administrative Remedies. The exhaustion of the claim and
review procedure is mandatory for resolving every claim and dispute arising
under this Plan. As to such claims and disputes:



 
18

--------------------------------------------------------------------------------

 


   
(i)
no claimant shall be permitted to commence any legal action to recover Plan
benefits or to enforce or clarify rights under the Plan under section 502 or
section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claim and review procedure set forth herein have been
exhausted in their entirety; and




   
(ii)
in any such legal action all explicit and all implicit determinations by the
Company (including, but not limited to, determinations as to whether the claim,
or a request for a review of a denied claim, was timely filed) shall be afforded
the maximum deference permitted by law.




 
(f)
Deadline to File Legal Action. No legal action to recover Plan benefits or to
enforce or clarify rights under the Plan under section 502 or section 510 of
ERISA or under any other provision of law, whether or not statutory, may be
brought by any claimant on any matter pertaining to this Plan unless the legal
action is commenced in the proper forum before the earlier of:




   
(i)
thirty (30) months after the claimant knew or reasonably should have known of
the principal facts on which the claim is based, or




   
(ii)
six (6) months after the claimant has exhausted the claim and review procedure.




 
(g)
Knowledge of Facts by Participant Imputed to Beneficiary. Knowledge of all facts
that a Participant knew or reasonably should have known shall be imputed to
every claimant who is or claims to be a beneficiary of the Participant or
otherwise claims to derive an entitlement by reference to the Participant for
the purpose of applying the previously specified periods.



Section 11.4 - Participant’s Address. Each Participant shall keep the Company
informed of his or her current address and the current address of his or her
beneficiary. The Company shall not be obligated to search for any person. If the
location of a Participant is not made known to the Company within three (3)
years after the date on which payment of the Participant’s benefits payable
under the Plan may be made, payment may be made as though the Participant had
died at the end of the three-year period. If, within one (1) additional year
after such three-year period has elapsed, or, within three (3) years after the
actual death of a Participant, the Company is unable to locate any designated
beneficiary of the Participant, then neither the Company nor any other
Participating Employer shall have any further obligation to pay any benefit
under the Plan to or on behalf of such Participant or designated beneficiary and
such benefit shall be irrevocably forfeited.

 
19

--------------------------------------------------------------------------------

 



ARTICLE XII


MISCELLANEOUS PROVISIONS


Section 12.1 - No Employment Rights. Neither the Plan nor any action taken under
the Plan shall be construed as providing any Participant any right to be
retained in the service or employ of any Participating Employer.


Section 12.2 - Participants Should Consult Advisors. Neither any Participating
Employer, nor their respective directors, officers, employees or agents makes
any representation or warranty with respect to the federal, state or other tax,
financial, estate planning, or the securities or other legal implications of
participation in the Plan. Participants should consult with their own tax,
financial and legal advisors with respect to their participation in the Plan.


Section 12.3 - Unfunded and Unsecured. The Plan shall at all times be considered
entirely unfunded both for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended, and no provision
shall at any time be made with respect to segregating assets of any
Participating Employer for payment of any amounts under the Plan. Any funds
invested under the Plan allocable to a Participating Employer shall continue for
all purposes to be part of the respective general assets of such Participating
Employer and available to the general creditors of such Participating Employer
in the event of a bankruptcy (involvement in a pending proceeding under the
Federal Bankruptcy Code) or insolvency (inability to pay debts as they mature)
of such Participating Employer. The Company shall promptly notify the Trustee
and the applicable Participants of such bankruptcy or insolvency of a
Participating Employer. No Participant or any other person shall have any
interests in any particular assets of any Participating Employer by reason of
the right to receive a benefit under the Plan and to the extent the Participant
or any other person acquires a right to receive benefits under the Plan, such
right shall be no greater than the right of any general unsecured creditor of
any Participating Employer. The Plan constitutes a mere promise by the
Participating Employers to make payments to the Participants in the future.
Nothing contained in the Plan shall constitute a guaranty by any Participating
Employer or any other person or entity that any funds in any trust or the assets
of any Participating Employer will be sufficient to pay any benefit under the
Plan. Furthermore, no Participant shall have any right to a benefit under the
Plan except in accordance with the terms of the Plan.



 
20

--------------------------------------------------------------------------------

 

Section 12.4 - The Trust.


(a) Establishment of Trust. In order to provide assets from which to fulfill the
obligations to the Participants and their beneficiaries under the Plan, each
Participating Employer may establish a Trust by a trust agreement with a third
party, the Trustee, to which such Participating Employer may, in its discretion,
contribute cash or other property, including securities issued by the Company or
such other Participating Employer, to provide for the benefit payments under the
Plan. The Trustee for each Trust will have the duty to invest the Trust assets
and funds in accordance with the terms of such Trust. Each Participating
Employer shall be entitled at any time, and from time to time, in its sole
discretion, to substitute assets of at least equal fair market value for any
assets held in such Trust established by such Participating Employer. All rights
associated with the assets of each such Trust will be exercised by the Trustee
of the Trust or the person designated by such Trustee, and will in no event be
exercisable by or rest with Participants or their beneficiaries. Each such Trust
shall provide that in the event of the insolvency of the Participating Employer
that established such Trust, the Trustee shall hold the assets for the benefit
of the general creditors of that Participating Employer. Each such Trust shall
be based on the model trust contained in Internal Revenue Service Revenue
Procedure 92-64.


(b) Contribution Upon Change in Control. If as of the close of business on the
date of a Change in Control, the aggregate value of the Participant Accounts
exceeds the value of the assets held in a Trust established under subsection
(a), then within thirty (30) days of such Change in Control, each Participating
Employer that has established such a Trust shall contribute to such Trust assets
having a value at least equal to the amount of such excess.


Section 12.5 - Plan Provisions. Except when otherwise required by the context,
any singular terminology shall include the plural.


Section 12.6 - Severability. If a provision of the Plan shall be held to be
illegal or invalid, the illegality or invalidity shall not affect the remaining
parts of the Plan and the Plan shall be construed and enforced as if the illegal
or invalid provision had not been included.


Section 12.7 - Applicable Law. To the extent not preempted by the laws of the
United States, the laws of the State of Minnesota shall apply with respect to
the Plan.


Section 12.8 - Stock Subject to Plan. Subject to and in accordance with the
terms of the Plan, the maximum number of shares of Common Stock that shall be
made available for purposes of satisfying the obligations of the Participating
Employers under the Plan is 100,000 shares, subject to adjustment by reason of
any stock dividend or split, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change.



 
21

--------------------------------------------------------------------------------

 

ARTICLE XIII


AMENDMENTS


Section 13.1 - Amendment of the Plan. The Company reserves the power to alter,
amend or wholly revise the Plan at any time and from time to time by the action
of the Board of Directors and the interest of each Participant is subject to the
powers so reserved; provided, however, that no amendment made subsequent to a
Change in Control shall be effective to the extent that it would have a
materially adverse impact on a Participant’s reasonably expected economic
benefit attributable to compensation deferred by the Participant prior to the
Change in Control. An amendment shall be authorized by the Board of Directors
and shall be stated in an instrument in writing signed in the name of the
Company by a person or persons authorized by the Board of Directors. After the
instrument has been so executed, the Plan shall be deemed to have been amended
in the manner therein set forth, and all parties interested herein shall be
bound thereby. No amendment to the Plan may alter, impair, or reduce the
benefits credited to any Accounts prior to the effective date of such amendment
without the written consent of any affected Participant.


ARTICLE XIV


TERM OF PLAN


Section 14.1 - Term of the Plan. The Company may at any time terminate the Plan
by action of the Board of Directors with such termination being effective as of
the date that all Participant Accounts have been distributed to Participants in
accordance with and subject to the provisions of Article VI of the Plan
including, without limitation, Section 6.5 of the Plan. Effective as of the date
of such Board of Directors action (or such later date as may be specified
therein) all Section 4.1 compensation deferral elections will terminate and no
further amounts shall be credited to any Accounts of any Participant under
Sections 7.1(a), (b), (c) and 7.2(a) after such date. However, the Participants’
Accounts shall continue to be adjusted by the other provisions of Sections 7.1
and 7.2 until all benefits are distributed to the Participants or to the
Participants’ beneficiaries.


Dated as of this 14th day of October 1999.





 
H.B. FULLER COMPANY
         
By: /s/ Albert P.L. Stroucken                                    
     
Title: Chief Executive Officer                                    




 
22

--------------------------------------------------------------------------------

 

EXHIBIT A


H.B. FULLER COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN PARTICIPANTS


Name of Individuals Eligible to Participate
 
Date of Participation Eligibility
 
Date of Participation







 
23

--------------------------------------------------------------------------------

 


H.B. FULLER COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN
 
Declaration of Amendment
 
Pursuant to Section 13.1 of the H.B. Fuller Company Key Employee Deferred
Compensation Plan, the Company amends the Plan as follows:
 
1. Section 4.3(a) is amended to reflect a matching percentage of 4% as opposed
to 3%.
 
2. Sections 7.1 (a),(b), and (c) (i) and (ii) is amended in their entirety, to
read as follows:
 
(a) Deferred Amounts. If a Participant elects to defer compensation in
accordance with Section 4.2, the Participant may make an irrevocable election
pursuant to this Section 7.1(a) to have a portion or all of such deferred
compensation allocated to the Company Stock Account and measured by the value of
Company Common Stock. This irrevocable election must be made at the time the
deferral elections are made under Section 4.2 in the form and manner prescribed
by the Compensation Committee, and will not be effective unless accepted by the
Compensation Committee. If the Participant makes an election pursuant to this
Section 7.1(a) to have a portion or all of such deferred compensation allocated
to the Company Stock Account and measured by the value of Common Stock, the
Participant’s Company Stock Account shall be credited with the number of units
(including fractions thereof) equal to the number of shares (including fractions
thereof) of Common Stock that could have been purchased with the dollar amount
of such deferred compensation determined as of the payroll deferral transaction
date, based on the last sale price as reported on the Nasdaq National Market on
such date, in which such compensation would have otherwise been paid to the
Participant. Each unit credited to the Company Stock Account shall be measured
by the value of one share of Common Stock and treated as though invested in a
share of Common Stock. Subject to subsection (f) of this Section 7.1, the
liability of a Participating Employer under the Plan with respect to the units
credited to the Company Stock Account shall be satisfied only in shares of
Company Common Stock, subject to the approval of the Plan by the shareholders
during the annual meeting of shareholders in April 2000.
 
(b) Discretionary Amount. When a Participant’s Company Stock Account is to be
credited for a Discretionary Amount, it shall be credited with that number of
units (including fractions thereof) of Common Stock equal to the number of such
shares (including fractions thereof) that could have been purchased with the
dollar amount of the Discretionary Amount based upon the value of such shares as
of the payroll deferral transaction date during which such Discretionary Amount
is determined by the Participating Employer.
 

 
 

--------------------------------------------------------------------------------

 

(c) Company Matching Stock Account.
 

 
(i)
When a Participant’s Company Matching Stock Account is to be credited with
matching units pursuant to Section 4.3, said Account shall be credited with that
number of units (including fractions thereof) equal to the number of shares
(including fractions thereof) of Common Stock that could have been purchased
with the dollar amount of such deferred compensation determined as of the
payroll deferral transaction date, based on the last sale price as reported on
the Nasdaq National Market on such date, in which such compensation would have
otherwise been paid to the Participant.

 

 
(ii)
In addition to the matching units credited to the Company Matching Stock Account
under paragraph (i) above, if a Participant makes an election under
Section 7.1(a) to have deferred compensation allocated to the Company Stock
Account and measured by the value of Company Common Stock, the Participant’s
Participating Employer shall credit the Participant’s Company Matching Stock
Account with that number of units (including fractions thereof) that shall be
equal to ten percent (10%) of the number of units (including fractions thereof)
that were credited to the Participant’s Company Stock Account under
Section 7.1(a) determined as of the payroll deferral transaction date, based on
the last sale price as reported on the Nasdaq National Market on such date, in
which such compensation would have otherwise been paid to the Participant.

 
3. Section 7.2(b) is amended in its entirety, to read as follows:
 
“(b) Interest. Subject to Section 7.2 (c) as of the close of each business day,
each Participant’s Deferred Compensation Account shall be valued by calculating
the product of (i) the daily balance in such Deferred Compensation Account,
multiplied by (ii) one-twelfth (1/12) of the annual prime rate for corporate
borrowers quoted at the beginning of the month by the Wall Street Journal (or
such other comparable interest rate as the Compensation Committee may designate
from time to time).”
 

 
 

--------------------------------------------------------------------------------

 

This Declaration of Amendment, shall be effective as of October 14, 1999, as if
originally included in the Plan.
 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer this 2nd day of December 1999.
 

 
H.B. FULLER COMPANY
         
/s/ Albert P.L. Stroucken
 
Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 